ACCEPTED
                                                                                     01-15-00564-CV
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                                9/18/2015 5:00:40 PM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK

                            NO. 01-15-00564-CV

    IN THE 1ST COURT OF APPEALS OF TEXAS, HOUSTON TEXAS
                                                  FILED IN
                                            1st COURT OF APPEALS
                                                HOUSTON, TEXAS
    JENAUHD M. BRADFORD, ANTOINE A. BROWN,9/18/2015
                                              DAVID    A. PM
                                                     5:00:40
   CONAWAY, SHAWN T. DEVILLE, RAY A. FIELDS,CHRISTOPHER
                                             DERRICK L.    A. PRINE
                                                   Clerk
HENDERSON, JAMES M. JOHNSON, CURTIS LEE III, GUS PAIGE III,
        MARTIN C. RHODES AND CEDRIC D. WARD

                                  Appellants
                                     v.

                     PALLETIZED TRUCKING, INC.

                                   Appellee

On Appeal from the 113th Judicial District Court of Texas, Harris County, Texas
                     Trial Court Cause No. 2012-30947


      APPELLEE’S MOTION TO DISMISS FRIVOLOUS APPEAL


                                                PHILIP C. REEVES
                                                Federal Bar No. 1475252
                                                State Bar No. 24065959
                                                philip@fuentesfirm.com
                                                ROBERT FUENTES
                                                Federal Bar No. 28591
                                                State Bar No. 24005405
                                                robert@fuentesfirm.com
                                                5507 Louetta Road, Suite A
                                                Spring, Texas 77379
                                                Telephone: (281) 378-7640
                                                Facsimile: (281) 378-7639
                                                ATTORNEYS FOR
                                                APPELLEE
                                                  I.
                                           LEGAL STANDARD

        Time for Filing Notice of Appeal: “An appeal is perfected when a written notice is filed

with the trial clerk.”1 In a civil case, a notice of appeal must be filed within 30 days of the date

the judgment is signed by the trial court.2 If, however, a motion for new trial, or motion to modify

the judgment is filed, a notice of appeal must be filed “within 90 days after the judgment is signed

. . .”3 The appellate court may extend the time to file a notice of appeal by 15 days, if, within the

15 day deadline, the party seeking to perfect an appeal (i) files the notice of appeal in the trial

court, and (ii) files a motion for extension of time in the appellate court.4 The maximum amount

of time for filing the notice of appeal is 105 days –the initial 90 day period, plus the 15 day grace

period. If the 15-day grace period passes without the filing of a notice of appeal, “a party can no

longer invoke the appellate court’s jurisdiction.”5

        Damages for Frivolous Appeal: Texas Rule of Appellate Procedure 45 authorizes this

Court to award a prevailing party “just damages” upon a determination that an “appeal is

frivolous.”6 Bad faith is not a prerequisite to an award of damages under Rule 45.7 An appeal is

frivolous when there is no reasonable basis to believe the judgment could be reversed.8

                                                    II.
                                     Petitioner’s Appeal is Frivolous

        The trial court signed the final summary judgment from which this appeal is taken on


1
  TEX. R. APP. P. 26.1(a).
2
  TEX. R. APP. P. 26.1.
3
  TEX. R. APP. P. 26.1(a).
4
  TEX. R. APP. P. 26.3.
5
  Cartmill v. Cartmill, No. 14-06-00583-CV, 2006 Tex. App. LEXIS 6825, at *3 (Tex. App.—Houston [1st Dist.]
2006, pet. denied); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997); In re Estate of Padilla, 103 S.W.3d 563,
567 (Tex.App.—San Antonio 2003, no pet.)
6
  TEX. R. APP. P. 45
7
  Smith v. Marshall B. Brown, P.C., 51 S.W.3d 376, 381 (Tex. App.—Houston [1st Dist.] 2001, pet. denied)
8
  Id.
                                                        2
February 20, 2015.9 On March 3, 2015, Appellants filed a motion entitled “Plaintiff’s Motion for

Rehearing on Defendant’s Motions for Summary Judgment.”10 Assuming without conceding that

the Motion for Rehearing extended the trial court’s plenary power under Texas Rule of Civil

Procedure 329b(g), and the deadline to file a notice of appeal under Texas Rule of Appellate

Procedure 26.1(a)(2), the extended deadline for Appellants to file a notice of appeal was May 21,

2015 –90 days from the date of the trial court judgment. Appellants filed no notice of appeal on

or before May 21, 2015.

        By operation of Rule 26.3, Appellants could have requested an additional 15 days to file a

notice of appeal. The extended 15-day deadline for Appellants to file a notice of appeal would

have expired on June 5, 2015. The Appellants did not file a notice of appeal, or a request to extend

the time to file a notice of appeal on or before June 5, 2015. In fact, Appellants filed no notice of

appeal until June 25, 2015 –20 days after expiration of the extended 15 day deadline. Because the

“fifteen-day extension period for filing of a notice of appeal has passed without filing a notice of

appeal, [Appellants] can no longer invoke [this Court]’s jurisdiction.”11 Appellants cannot invoke

this court’s jurisdiction, a fortiori, there is no reasonable basis to believe that this Court could

reverse the trial court’s judgment.

        On July 9, 2015, Appellee notified Appellants that no timely notice of appeal was filed,

and that prosecution of this appeal would be frivolous and subject Appellants to liability for

Appellee’s fees and costs associated with securing dismissal of the appeal.12 Appellants did not




99
   Exhibit 1: Final Summary Judgment
10
   Exhibit 2: Plaintiffs’ Designation of Matters in Clerk’s Record; Exhibit A at 1 of 23
11
   Cartmill v. Cartmill, No. 14-06-00583-CV, 2006 Tex. App. LEXIS 6825, at *3 (Tex. App.—Houston [1st Dist.]
2006, pet. denied); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997); In re Estate of Padilla, 103 S.W.3d 563,
567 (Tex.App.—San Antonio 2003, no pet.)
12
   Exhibit 3: Letter to Appellants’ Counsel
                                                        3
respond to the request for voluntarily dismissing the appeal, and Appellee has been forced to incur

attorney’s fees and costs to dispose of the frivolous appeal. Appellee requests this Court award

Appellee just damages jointly and severally from Appellants’ and their counsel.13

        Since the filing of Appellants’ notice of appeal, Appellee incurred attorney’s fees and costs

of $1,122.00.14 Appellee should be awarded just damages from Appellants resulting from the

filing of this frivolous appeal.

                                                   III
                                                 PRAYER

        Appellee, Palletized Trucking, Inc. prays this Court GRANT this Motion to Dismiss for

Lack of Jurisdiction and Damages for Frivolous Appeal, and award Appellee such other and further

relief, both general and special, at law or in equity, to which Appellee is justly entitled.

                                                  Respectfully submitted,

                                                  THE FUENTES FIRM, P.C.
                                                  /s/Philip C. Reeves
                                                  PHILIP C. REEVES
                                                  Federal Bar No. 1475252
                                                  State Bar No. 24065959
                                                  ROBERT FUENTES
                                                  Federal Bar No. 28591
                                                  State Bar No. 24005405
                                                  5507 Louetta Road, Suite A
                                                  Spring, Texas 77379
                                                  Telephone: (281) 378-7640
                                                  Facsimile: (281) 378-7639
                                                  philip@fuentesfirm.com
                                                  robert@fuentesfirm.com
                                                  ATTORNEYS FOR APPELLEE
                                                  PALLETIZED TRUCKING, INC.

13
   Riggins v. Hill, No. 14-13-00604-CV, 2015 Tex. App. LEXIS 641 at *13 (Tex. App.—Houston [14th Dist.] 2015,
pet. filed)(awarding Rule 45 damages against appellant’s counsel); Hatton v. Grigar, No. 14-09-00630-CV, 2011
Tex. App. LEXIS 377, at *3 (Tex. App.—Houston [14th Dist.] 2011, no pet.)(ordering appellant and appellant’s
attorney to pay Rule 45 damages to appellee)(mem. op.); Lookshin v. Feldman, 127 S.W.3d 100, 107 (Tex. App.—
Houston [1st Dist.] 2003, pet. denied)(ordering only appellant's attorney to pay Rule 45 damages to appellee).
14
   Exhibit 4: Attorney’s Fees Affidavit.
                                                      4
                           CERTIFICATE OF CONFERENCE

       On August 25, 2015, the undersigned counsel for Appellee conferred with Appellants’
counsel regarding the substance of this motion. Appellee’s counsel received no response, and
considers Appellants opposed to this motion and the relief requested herein.

                                          /s/Philip C. Reeves
                                          PHILIP C. REEVES




                                             5
CertifiedDocumentNumber:64341873-Page1of1




  EXHIBIT 1
                                       NO. 2012-30947

 JENAUHD M. BRADFORD,                        §      IN THE DISTRICT       COURT OF
 ANTOINE A. BROWN,                           §
 DAVIDA. CONAWAY,                            §
 SHAWN T. DEVILLE,                           §
 RAY A. FIELDS,                              §
 DERRICK L. HENDERSON,                       §
 JAMES M. JOHNSON,                           §
 CURTIS LEE III,                             §
 GUS PAIGE III,                              §
 ANTHONY e. PRICE,                           §
 MARTIN e. RHODES AND                        §
 CEDRIC D. WARD                              §
 Plaintiffs,                                 §      HARRIS COUNTY, T E X AS
                                             §
 v.                                          §
                                             §
 PALLETIZED     TRUCKING,            INe.    §
 AND SAIA, INC.                              §
 Defendants.                                 §      113th   JUDICIAL DISTRICT

                   DESIGNATION     OF ~1ATTERS IN CLERK'S             RECORD

       Jenauhd M. Bradford, Antoine A. Brown, David A. Conaway, Shawn T. Deville, Ray A.

Fields, Derrick L. Henderson, James M. Johnson, Curtis Lee III, Gus Paige III, Anthony C.

Price, Martin C. Rhodes And Cedric D. Ward, Plaintiffs request the Clerk ofthe Court to prepare

a Clerk's Record of these proceedings, including all matters required by Rule 34.5 of the Texas

Rules of Appellate Procedure and specifically including the documents listed in Exhibit A,

attached hereto.

                                            Respectfully submitted,




                                            Ramond W. Howard
                                            Texas Bar No. 10076800
                                            1303 Turtle Creek Drive
                                            Missouri City, TX 77489
                                            Tel. (281) 437-5900
                                            Fax. (281) 416-9517
                                            Attorney for Plaintiffs
                                                                                  EXHIBIT 2
                                CERTIFICATE OF SERVICE

            I certify that on 7th day of July, 2015, a true and correct copy of this Designation of
Matter in Clerk's Record was served on Robert Fuentes via email atrobert@fuenteslaw.com.




                                             Ramond W. Howard
Office of Harris County District Clerk - Chris Daniel                                                                        Page 1 of 23




 H CDistrictclerk.com               BRADFORD,         JENAlJHD M vs. PALLETIZED                                                   7/7/2015
                                    TRUCKING INC
                                    Cause: 201230947                CD!: 7         Court: 113

 DOCUMENTS
 Number         Document                                                                                      Post Date                Pgs
                                                                                                              Jdgm
 65974252       Notice of Appeal                                                                                     06/25/2015        2

 65607713       ORDER DENYING MOTION FOR NEW TRIAL SIGNED                                                            05/29/2015
                ORDER SIGNED DENYING REHEARING                                                                       05/29/2015

 65356260       Notice of Heming                                                                                     05/08/2015        2

 65319842       Defendant Palletized Trucking, Incs notice of withdrawal of the motion to strike plaintiffs          05/06/2015        2
                supplemental summary judgment response without prejudice

 65064773       Amended Notice of Hearing                                                                            0411612015        2

 65024508       Plaintiffs' Motion for Leave to File Supplemental Response to Defendant's Motion for                 04/14/2015        4
                Summary Judgment

 64672063       Notice of Hearing                                                                                    0311812015        2

 64664133       Plaintiffs Response to Defendants Motion to Strike Plaintiffs' Supplemental Summary                  03/17/2015        4
                Judgment Responses and Objections to Plaintiffs' supplmental Evidence
  -> 64664134   Proposed Order                                                                                       03/17/2015

 64582228       Defendant Palletized Trucking, Inc.'s Motion to Strike Plaintiffs' Supplemental Summary              03/1112015        8
                Judgment response and Objections to Plaintiffs' Supplemental Evidence
  .> 64582230   Exhibit A                                                                                            0311112015        2

  .> 64582231   ExhibitB                                                                                             0311112015        4

  .> 64582232   Exhibit C                                                                                            03/1112015        2
  .> 64582233   ExhibitD                                                                                             03/11/2015        4

  -> 64582229   Proposed Order                                                                                       03/11/2015        2

 64477712       Plaintiffs Motion for Rehearing on Defendant's Motions for summary judgment                          03/03/2015        3

  .> 64477713   Proposed Order                                                                                       03/03/2015

 64341873       FINAL SUMMARY JUDGMENT SIGNED                                                                        02/20/2015

 64305277       Plaintiffs Supplemental Response to Defendants Traditional and No Evidence Motion for                02118/2015        13
                Summary Judgment
  .> 64305278   Exhibit 1                                                                                            02118/2015        13

  .> 64305279   Exhibit 2                                                                                            02/18/2015        12

  .> 64305280   Exhibit 3                                                                                            02/18/2015        187

  .> 64305281   Exhibit 4                                                                                            02/18/2015        13
  .> 64305282   Exhibit 5                                                                                            0211812015        4

  .> 64305283   Exhibit 6                                                                                            02118/2015        24

 64179983       Trial Preparation Order                                                                              02/02/2015        2

 63943989       PLAINTIFFS' RESPONSE TO DEFENDANT'S MOTION FOR PARTIAL SUMMARY                                       0112212015        5
                JUDGMENT ON STATUTE OF LIMITATIONS AS TO ALL PLAINTIFFS' CLAIMS
                AND REQUEST FOR CONTINUANCE OF HEARING

  .> 63943991   Affidavit                                                                                            01122/2015

  .> 63943990   Proposed Order                                                                                       01/22/2015

 63877273                                                                                                            0111612015        3




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=                             XDOowQmXSz...                717/2015
Office of Harris County District Clerk - Chris Daniel                                                                   Page 2 of23


                    Plaintiffs' Motion for Continuance of Hearings on Defendant, Palletized Trucking, Inc.s
                    Motion for Summary Judgment as to the Appli cati 011 of the Economic Loss Rule to
                    Plaintiffs' Claims for Negligent Misrepresentation, Fraud and Converson: and Motion and
   .> 63877274      Affidavit                                                                                  01116/2015

  63877333          Ray A. Fields, James M. Jognson's and Anthony C. Price's Response to Defendant,            01116/2015       10
                    Palletized Trucking, Inc.'s Motion for Summary Judgment and Reuqest for Continuance of
                    Hearing
   .> 63877335      Affidavit                                                                                  01116/2015       4
   .> 63877336      Affidavit                                                                                  01116/2015       4
  .> 63877338       Affidavit                                                                                  01116/2015

   .> 63877334      Fields Affidavit                                                                           01116/2015       4
   -'>   63877337   Palletized Letter                                                                          01116/2015

  63877407          Plantiffs' Response to Defendant's Motion for No Evidence Summary Judgment and             01116/2015       8
                    Request for Continuance of Hearing
  .> 63877412       Affidavit                                                                                  01116/2015

  .> 63877408       Exhibit A                                                                                  01116/2015

  .> 63877409       ExhibitB                                                                                   01116/2015

  .> 63877410       Exhibit C                                                                                  01116/2015       55
  .> 63877411       ExhibitD                                                                                   01116/2015       33
 63736270           Plaintiffs' Objections to Defendant Palletized Trucking, Inc's Supplemental Responses to   01/06/2015       2
                    Plaintiffs' Requests tor Disclosure and Expert Witness Designations
 63426271           ORDER SIGNED GRANTING MTN FOR EXTENSION OF TIME                                            12/05/2014       2
                    ORDER SIGNED SETTING HEARING                                                               12/05/2014

 63392875           Proposed AGREED ORDER EXTENDING SUMMARY JUDGMENT DEADLINE AND                              12/04/2014       2
                    NOTICE OF HEARING ON DEFENDANT'S MOTIONS FOR SUMMARY JUDGMENT
 63220279           Exhibit 15                                                                                 11118/2014      21
 63220327           Defendant Palletized Trucking, lnc.'s Motion for Summary Judgment as to Application of     1lI18/2014       13
                    the Economic Loss Rule to Plaintiffs Claims for Negligent Mispresentation, Fraud and
                    Conversion
  .> 63220328       Exhibit 1                                                                                  11118/2014      9
  .> 63220337       Exhibit 10                                                                                 11118/2014      9
  .> 63220338       Exhibit 11                                                                                 1lI18/2014      9
  .> 63220339       Exhibit 12                                                                                 11118/2014      9

  .> 63220340       Exhibit 13                                                                                 11118/2014      65
  .> 63220341       Exhibit 14                                                                                 11118/2014      3
  .> 63220329       Exhibit 2                                                                                  11118/2014      9
  .> 63220330       Exhibit 3                                                                                  11118/2014      9
  .> 63220331       Exhibit 4                                                                                  11/18/2014      9
  -> 63220332       Exhibit 5                                                                                  11118/2014      9
  .> 63220333       Exhibit 6                                                                                  11118/2014      9
  -'>    63220334   Exhibit 7                                                                                  11118/2014      9
  .> 63220335       Exhibit 8                                                                                  1lI18/2014      9
  .> 63220336       Exhibit 9                                                                                  1111812014      9

  .> 63220342       Proposed Order                                                                             11118/2014

 63226813           DEFENDANT PALLETIZED TRUCKING, INCS MOTION FOR TRADITIONAL                                 11118/20J4      7
                    SUMMARY JUDGMENT AS TO PLAINTIFF'S QUASI -CONTRACTUAL CAUSES
                    OF ACTION FOR UNJUST ENRICHMENT AND MONEY-HAD-AND-RECEIVED




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?                           Get= XDOowQmXSz...          717/2015
Office of Harris County District Clerk - Chris Daniel                                                             Page 3 of23



  .> 63226814    Exhibit 1                                                                                 11118/2014   65

  .> 63226815    Proposed Order Granting summary judgment                                                  11118/2014

 63226906       Amended Notice of oral Hearing                                                             11118/2014   2

  -> 63226907    Exhibit 2                                                                                 11/18/2014   21

 63036291        Rule 11 Mediation Agreement                                                               11104/2014

 63005909        Reporters Certification Deposition of Derrick Henderson Taken May 12,2014                 10/3112014   3

 63005910        Reporters Certification Oral Deposition of James Johnson May 23, 2014                     10/3112014   3

 63042339       Order Resetting Trial                                                                      10/23/2014   2

 62873823       COURT SCHEDULING ORDER SIGNED                                                              10/22/2014   4

 62618293       Proposed Agreed Scheduling Order                                                           10/03/2014   6

 62377111       Notice of Oral Hearing on Defendant Palletized Trucking, Inc.'s First Amended Motion for   09117/2014   2
                Summary Judgment as to Plaintiffs' Claims for Breach of Fiduciary Duty

 62387367       DEFENDANT PALLETIZED TRUCKING INC.'S RESPONSE TO PLAINTIFFS'                               09117/2014   4
                MOTION FOR MEDIATION
  .> 62387368   Exhibit 1                                                                                  09117/2014   2

  .> 62387369   Exhibit 2                                                                                  09117/2014   4
  .> 62387371   Exhibit 3                                                                                  09117/2014   2
  .> 62387372   Exhibit 4                                                                                  09/17/2014   4

  -> 62387374   Exhibit 5                                                                                  09117/2014

 62387375       Proposed Order for Mediation                                                               09117/2014   3

 62411565       ORDER SIGNED DENYING REFERRAL TO MEDIATION                                                 09115/2014

 62148255       Amended Notice of Hearing                                                                  08/28/2014   2

 62148256       Amended Notice of Hearing                                                                  08/28/2014   2

 62148258       Amended Notice of Hearing                                                                  08/28/2014   2
 62148262       Amended Notice of Hearing                                                                  08/28/2014   2

 62148263       Amended Notice of Hearing                                                                  08/28/2014   2

 62148462       Plaintiffs Motion for Mediation                                                            08/28/2014   3
  .> 62148465   Notice of Submission                                                                       08/28/2014   2
  .> 62148464   Proposed Order Granting Plaintiffs Motion for Mediation                                    08/28/2014   2

 62127995       Notice of Hearing                                                                          08/2712014   2
 62127996       Notice of Hearing                                                                          08/27/2014   2

 62127998       Notice of Hearing                                                                          08/27/2014   2
 62127999       Notice of Hearing                                                                          08/27/2014   2

 62128000       Notice of Hearing                                                                          08/27/2014   2

 62085553       Exhibit 35 Part 1                                                                          08/25/2014   15

 62085559       Exhibit 35 Part 2                                                                          08/25/2014   15

 62085560       Exhibit 35 Part 3                                                                          08/25/2014   15

 62085561       Exhibit 35 Part 4                                                                          08/2512014   14

 62085562       Exhibit 35 Part 5                                                                          08/2512014   15

 62091169       Defendants Motion for Partial Summary Judgment on Statute of Limitations as to All         08/25/2014   17
                Plaintiffs Claims
  .> 62091171   Exhibit 1                                                                                  08/25/2014   65
  .> 62091183   Exhibit 10                                                                                 08/25/2014   9




http://www.hcdistrictclerk.com/edocs/public/CaseDetail                sPrinting. aspx? Get= XDOowQrnXSz. .. 717/2015
Office of Harris County District Clerk - Chris Daniel                                                            Page 4 of23


   .> 62091185     Exhibit 11                                                                            08/25/2014       10

  .> 62091186      Exhibit 12                                                                            08/25/2014       8
  ·>62091187       Exhibit 13                                                                            08/25/2014       9
  ·>62091195       Exhibit 14                                                                            08/25/2014       6
  -'>   62091196   Exhibit 15                                                                            08/25/2014       10
  .> 62091197      Exhibit 16                                                                            08/25/2014       8
  .> 62091198      Exhibit 17                                                                            08/25/2014       14

  ·>62091199       Exhibit 18                                                                            08/25/2014       15
  .> 62091172      Exhibit 2                                                                             08/25/2014      3

  .> 62091173      Exhibit 3                                                                             08/25/2014      3
  .> 62091174      Exhibit 4                                                                             08/25/2014      2

  .> 62091176      Exhibit 5                                                                             08/25/2014      2
  .> 62091177      Exhibit 6                                                                             08/25/2014      64
  .> 62091179      Exhibit 7                                                                             08/25/2014       12
  .> 62091180      Exhibit 8                                                                             08/25/2014       14
  .> 62091182      Exhibit 9                                                                             08/25/2014       10
  .> 62091200      Notice of Submission                                                                  08/25/2014      2

 62091201          Proposed Order Granting Defendants Motion for Partial Summary Judgment on Statue of   08/25/2014      4
                   Limitations

 62068524          Defendant Palletized Trucking, Inc.'s Motion for No-Evidence Summary Judgment         08/22/2014      8
 62068525          Notice of No-Evidence Motion for Summary Judgment as to All Plaintiffs Claims for     08/22/2014      2
                   Submission Setting
 62068526          Proposed Order Gratning Defendnats No-Evidence Motion for Summary Judgment as to      08/22/2014      2
                   All Plaintiffs Claims

 62068527          Defendant's Motion for Summary Judgment as to Plaintiff Anthony Price                 08/22/2014       14
  .> 62068528      Exhibit 1                                                                             08/22/2014      22
  .> 62068529      Exhibit 2                                                                             08/22/2014      21
  .> 62068530      Exhibit 3                                                                             08/22/2014      21
  .> 62068531      Exhibit 4                                                                             08/22/2014       II
  .> 62068532      Exhibit 5                                                                             08/22/2014      11
  .> 62068533      Exhibit 6                                                                             08/22/2014      9
  .> 62068534      Exhibit 7                                                                             08/22/2014      6
  .> 62068535      Exhibit 8                                                                             08/22/2014      5
  .> 62068536      Notice of Submission Setting on Defendant's Motion for SUmmary Judgment as to         08/2212014      2
                   Plainitff Anthony Price

 62068537          Proposed Order Granting Defendants Motion for Summary Judgment as to Plaintiff        08/22/2014      2
                   Anthony Price

 62068538          Defendants Motion for Summary Judgment as to Plaintiff Ray A. Fields                  08/22/2014      14
  .> 62068539      Exhibit I                                                                             08/22/2014      24

  .> 62068541      Exhibit 2                                                                             08/22/2014      21

  ·>62068542       Exhibit 3                                                                             08/22/2014      11
  .> 62068543      Exhibit 4                                                                             08/22/2014      11
  .> 62068544      Exhibit 5                                                                             08/22/2014      9
  .> 62068545      Exhibit 6                                                                             08/22/2014      7




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.                     aspx?Get= XDOowQmXSz...          71712015
Office of Harris County District Clerk - Chris Daniel                                                               Page 5 of23


  .> 62068546      Exhibit 7                                                                                08/22/2014      65
  .> 62068547      Notice of Submission Setting on Defendants Motion tor Summary Judgment as to Plaintiff   08/22/2014      2
                   Ray Fields

 62068548          Proposed Order Granting Defendants Motion for Summary Judgment as to Plaintiff Ray A.    08/22/2014
                   Fields

 62083021          Defendant Palletized Trucking, lnc.s First Amended Motion for Summary Judgment as to     08/22/2014      10
                   Plaintiffs Claims for Breach of Fiduciary Duty

  .> 62083022      Exhibit I                                                                                08/22/2014      9
  ·>62083051       Exhibit 10                                                                               08/22/2014      9
  -> 62083057      Exhibit 11                                                                               08/22/2014      9
  .> 62083058      Exhibit 12                                                                               08/22/2014      10

  .> 62083070      Exhibit 13                                                                               08/22/2014      10
  .> 62083071      Exhibit 14                                                                               08/22/2014      9
  .> 62083074      Exhibit 15                                                                               08/22/2014      9
  .> 62083079      Exhibit 16                                                                               08/22/2014      9
  .> 62083091      Exhibit 17                                                                               08/22/2014      9
  -'>   62083092   Exhibit 18                                                                               08/22/2014      9
  .>    62083093   Exhibit 19                                                                               08/22/2014      9
  .> 62083023      Exhibit 2                                                                                08/22/2014      9
  -> 62083094      Exhibit 20                                                                               08/22/2014      9
  .>    62083106   Exhibit 21                                                                               08/22/2014      9
  .> 62083109      Exhibit 22                                                                               08122/2014      9
  .> 62083121      Exhibit 23                                                                               08/22/2014      21
  .> 62083122      Exhibit 24                                                                               08/22/2014      9
  .> 62083123      Exhibit 25                                                                               08/22/2014      9
  .> 62083142      Exhibit 26                                                                               08/22/2014      9
  ·>62083143       Exhibit 27                                                                               08/2212014      9
  .> 62083144      Exhibit 28                                                                               08/22/2014      21
  .>    62083150   Exhibit 29                                                                               08/22/2014      10
  .> 62083024      Exhibit 3                                                                                08/22/2014      9
  -'>   62083151   Exhibit 30                                                                               08/22/2014      10
  .> 62083152      Exhibit 31                                                                               08/2212014      9
  -'>   62083154   Exhibit 32                                                                               08/22/2014      21
  .> 62083157      Exhibit 33                                                                               08/22/2014      21
  .> 62083158      Exhibit 34                                                                               08/22/2014      21
  .> 62083025      Exhibit 4                                                                                08/22/2014      9
  .>    62083033   Exhibit 5                                                                                08/22/2014      9
  .>    62083034   Exhibit 6                                                                                08/22/2014      9
  .> 62083048      Exhibit 7                                                                                08/22/2014      9
  .>    62083049   Exhibit 8                                                                                08/2212014      9
  .>    62083050   Exhibit 9                                                                                08/22/2014      11
  .> 62083159      Notice of Submission                                                                     08/22/2014      2
 62083161          Proposed Order Granting Defendant Palletized Trucking, Inc.'s First Amended Motion for   08/22/2014      2
                   Summary Judgment as to All Plaintiffs' Claims for Breach of Fiduciary Duty




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=XDOowQrnXSz...                                  717/2015
Office of Harris County District Clerk - Chris Daniel                                                             Page 6 of23



  62042219       First Amended Notice of Submission Setting on Defendants Motion for Summary              08/20/2014       2
                 Judgment as to Plaintiff James Jolmson

  62023535      Notice of Submission Setting on Defendants' Motion for Summary Judgment as to Plaintiff   08119/2014       2
                James Jolmson

  62000345       DEFENDANT PALLETIZED TRUCKING'S RESPONSE TO PLAINTIFFS' MOTION                           08/18/2014       5
                 FOR CONTINUANCE OF HEARINGS ON DEFENDANT'S NO-EVIDENCE MOTION
                 FOR SUMMARY JUDGMENT AND TRADITIONAL MOTION FOR SUMMARY
                 JUDGMENT AS TO PLAINTIFFS' CLAIMS FOR NEGLIGENT
                 MISREPRESENTATION

  .> 62000347    Exhibit 1                                                                                08118/2014

  .> 62000348    Exhibit 2                                                                                08/18/2014

  .> 62000346    Proposed Order Denying motion for continuance                                            08118/2014      3
 62000513       DEFENDANT'S REPLY TO PLAINTIFFS' RESPONSE TO DEFENDANT'S NO-                              08/18/2014       8
                EVIDENCE MOTION FOR SUMMARY JUDGMENT AND TRADITIONAL MOTION
                FOR SUMMA.RY JUDGMENT AS TO PLAINTIFFS' CLAIMS FOR NEGLIGENT
                MISREPRESENTATION
  .> 62000521   Exhibit 1 - Johnson Loan Contract                                                         08/18/2014      2
  .> 62000518   Exhibit 2 - Contract James Johnson 12-28-12                                               08/18/2014      5
  .> 62000519   Exhibit 3                                                                                 08/18/2014      2
  .> 62000520   Exhibit 4                                                                                 08118/2014

 62000747       Defendants Motion for Summary Judgment as to Plaintiff James Jolmson                      08/18/2014       15
  .> 62000748   Exhibit 01                                                                                08/18/2014      22
  .> 62000749   Exhibit 02                                                                                08/18/2014      21
  .> 62000750   Exhibit 03                                                                                08118/2014      21
  .> 62000751   Exhibit 04                                                                                08118/2014      21
  .> 62000752   Exhibit 05                                                                                08118/2014      9
  .> 62000753   Exhibit 06                                                                                08118/2014       10
  .> 62000754   Exhibit 07                                                                                08118/2014      9
  .> 62000755   Exhibit 08                                                                                08118/2014      9
  .> 62000756   Exhibit 09 (1of 2)                                                                        08/18/2014      14
  .> 62000757   Exhibit 10                                                                                08/18/2014      4
  .> 62000758   Exhibit 11                                                                                08/18/2014      5
  .> 62000759   Exhibit 9 (2 of2)                                                                         08118/2014      14
 62000760       Proposed Order Granting motion summary judgment                                           08118/2014

 61880849       Defendant, Saia, Inc.'s Motion to Quash Deposition of The Corporate Representative of     08/07/2014      3
                SAlA, Inc.

  .> 61880850   Exhibit 1                                                                                 08/07/2014      2
 61880851       Proposed Order Granting Motion to Quash Deposition of The Corporate Representative of     08/07/2014      2
                SAIA, Inc

 61882055       Plaintiffs' Response and Objections to Defendant's Motion for Protective Order            08/07/2014      4
 61882056       Proposed Order                                                                            08/0712014

 61865488       Plaintiffs' Fifth Amended Original Petition                                               08/06/2014      65

 61822861       Notice of Hearing                                                                         08/04/2014      2
 61852252       Trial Preparation Order                                                                   08/0112014      2

 61726640       Defendant Palletized Trucking, Inc's First Amended Traditional Motion for Summary         07/2512014      9
                Judgment asto Plaintiffs' Claims for Neligent Misrepresentation
  .> 61726652   Exbibit 11                                                                                07/25/2014      9




http://www.hcdistrictc1erkcom/edocs/public/CaseDetailsPrinting.                      aspx?Get= XDOowQmXSz...           717/2015
Office of Harris County District Clerk - Chris Daniel                                                             Page 70f23



  ·>61726641    Exhibit 1                                                                                 07/25/2014       9
  .> 61726651   Exhibit 10                                                                                07/25/2014       9
  .> 61726654   Exhibit 12                                                                                07/25/2014       9

  .> 61726655   Exhibit 13                                                                                07/25/2014       112
  .> 61726656   Exhibit 14                                                                                07/25/2014      3

  .> 61726659   Exhibit 15                                                                                07/25/2014      21
  .> 61726642   Exhibit 2                                                                                 07/25/2014      9
  .> 61726643   Exhibit 3                                                                                 07/25/2014      9
  .> 61726644   Exhibit 4                                                                                 07/25/2014      9
  .> 61726645   Exhibit 5                                                                                 07/25/2014      9

  .> 61726646   Exhibit 6                                                                                 07/25/2014      9
  .> 61726647   Exhibit 7                                                                                 07/25/2014      9
  .> 61726648   Exhibit 8                                                                                 07/25/2014      9
  .> 61726649   Exhibit 9                                                                                 07/25/2014      9

 61726660       Proposed Order Granting Defendants' First Amended Traditional Motion For Summary          07/25/2014      3
                Judgment as to Plaintiffs' Claims for Negligent Misrepresentation

 61726661       Notice of First Amended Traditional Motion for Summary Judgment As to All Plaintiffs'     07/25/2014      2
                Claims for Negligent Misrepresentation for Submission Setting

 61726667       First Amended Notice of No-Evidence Motion for Summary Judgment as to Plaintiffs'         07/25/2014      2
                Claims for Negligent Mispresentation for Submission Setting

 61629444       Plaintiffs Motion for Continuance of Hearings on Defendant Palletized Trucking Ine's No   07118/2014      3
                Evidence Motion for Summary Judgment and Traditional Motion for Summary Judgment
                as to Plaintiffs Claims for Negligent Intrustment

  .> 61629445   Proposed Order Granting motion for continuance                                            07118/2014

 61629458       Plaintiffs Response to Defendant Palletized Trucking Inc's No Evidence Motion for         07118/2014      4
                Summary Judgment and Traditional Motion for Summary Judgment as to Plaintiffs Claims
                for Negligent entrustment

  .> 61629459   Proposed Order denying defendant, palletized trucking, inc's no-evidence motion for       07118/2014
                summary judgment an traditional motion for summary judgment as to plaintiffs' claim for
                negligent entrustment

 61206315       Reporter's certification of deposition of Cedric Ward                                     06/16/2014      3
 61206320       Reporter's certification deposition of Cedric Ward                                        06/16/2014      3
 61196169       PLAINTIFF'S MOTION FOR CONTINUANCE OF DEFENDANT, PALLETIZED                               06112/2014      2
                TRUCKING, INC'S MOTION FOR SUMMARY JUDGMENT AS TO PLAINTIFFS'
                CLAIMS FOR BREACH OF FIDUCIARY DUTY AND CONSTRUCTIVE FRAUD
  .> 61196170   Proposed order granting continuance                                                       06112/2014

 61196313       PLAINTIFFS' RESPONSE TO DEFENDANT, PALLETIZED TRUCKING, INC'S                             06/12/2014      8
                MOTION FOR SUMMARY JUDGMENT AS TO PLAINTIFFS' CLAIMS FOR
                BREACH OF FIDUCIARY DUTY AND CONSTRUCTIVE FRAUD

  -> 61196314   Proposed order denying summary judgment                                                   06112/2014

 61081832       ORDER SIGNED DENYING PARTIAL SUMMARY JUDGMENT                                             06/03/2014

 61081837       ORDER FOR INTERLOCUTORY SUMMARY JUDGMENT SIGNED                                           06/03/2014

 61020425       Defendant Palletized Trucking Inc's No Evidence Motion for Summary Judgment as to         06/02/2014      6
                Plaintiffs Claims for Negligent Misrepresentation
  .> 61020433   Proposed Order Granting no evidence summary judgment                                      06/02/2014      2

 61020515       Defendant Palletized Trucking Inc's Traditional Motion for Summary Judgment as to         06/0212014      7
                Plaintiffs Claims [or Negligent Misrepresentation
  .» 61020525   Exhibit 01                                                                                06/02/2014      9




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=XDOowQmXSz...                                 71712015
Office of Harris County District Clerk - Chris Daniel                                                               Page 8 of23



  .> 61020526      Exhibit 02                                                                               06/02/2014      9

  .> 61020528      Exhibit 03                                                                               06/02/2014      9
  .> 61020529      Exhibit 04                                                                               06/02/2014      9

  .> 61020530      Exhibit 05                                                                               06/02/2014      9

   > 61020532      Exhibit 06                                                                               06/02/2014      9

  .> 61020534      Exhibit 07                                                                               06/02/2014      9

  .> 61020535      Exhibit 08                                                                               06/02/2014      9

  .> 61020536      Exhibit 09                                                                               06/02/2014      9

  .> 61020537      Exhibit 10                                                                               06/02/2014      9

  .> 61020538      Exhibit 11                                                                               06/02/2014      9
  .> 61020539      Exhibit 12                                                                               06/02/2014      9

  -'>   61020541   Exhibit 13                                                                               06/02/2014       112

  .> 61020542      Exhibit 14                                                                               06/02/2014      3

  .> 61020547      Proposed Order Granting motion for summary judgment                                      06/02/2014      2

 61008596          Defendant Saia's Response To Plaintiffs Third Motion For Continuance                     05/30/2014      6

 61008597          Exhibit 1                                                                                05/30/2014

 61008598          Exhibit 2                                                                                05/3012014      6

 61008606          Proposed Order Denying Plaintiffs Third Motion For Continuance                           05/30/2014      2

 61011616          Defendant Saia's Reply to Plaintiffs Response to Saia's Motion For Summary Judgment      05/30/2014      7

 61011617          Signed Order                                                                             05/30/2014

 61011618          Exhibit 2                                                                                05/30/2014      6

 60986299          Defendants' Supplemental Rep1y and Objections to Plaintiffs Response to Defendants'      05/2912014      9
                   Motion For Summary Judgment as to Plaintiff Ray A Fields
  .> 60986302      Exhibit 1                                                                                05/29/2014      6
  .> 60986303      Exhibit 2                                                                                05/29/2014      3
  .> 60986304      Exhibit 3                                                                                05/29/2014      3
  .> 60986306      Exhibit 4                                                                                05/29/2014      2

 60922883          Plaintiff Ray A Fields Supplemental Response to Defendants Motion for Final Summary      05/23/2014      2
                   Judgment
  .> 60922885      Affidavit                                                                                05/23/2014      3
  .> 60922884      Exhibit A - (Amended Schedule B)                                                         05/23/2014      7

 60928755          Plaintiffs Third Motion to continuance on defendant SAIA Inc's Motion for Summary        05/23/2014      4
                   Judgment Hearing

  .> 60928756      Proposed Order on continuance                                                            05/23/2014

 60931793          Defendant PalJetized Trucking Incs Motion for Summary Judgment as to Plaintiffs Claims   05/23/2014      17
                   for Breach of Fiduciary Duty and Constructive Fraud

  .> 60931785      Ex. 35 - 2 of 5 Contrcts APrice                                                          05/23/2014      15

  .> 60931790      Ex. 35 - 3 of 5 Contrcts APrice                                                          05/23/2014      16

  ->    60931791   Ex. 35 - 4 of 5 Contrcts APrice                                                          05/23/2014      16

  -> 60931792      Ex. 35 - 5 of 5 Contrcts APrice                                                          05/23/2014      16

  .> 60931784      Exhibit 35                                                                               05/23/2014      15

 60932189          ORDER SIGNED GRANTING TRIAL CONTINUANCE                                                  05/23/2014      2
 61010941          Docket Control Order                                                                     05/23/2014      2




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.                      aspx?Get= XDOowQmXSz...            717/2015
Office of Harris County District Clerk - Chris Daniel                                                  Page 9 of 23


 60914455          DEFENDANT PALLETIZED TRUCKING, INC.'s MOTION FOR SUMMARY                     05/22/2014      11
                   JUDGMENT AS TO PLAINTIFFS' CLAIMS FOR BREACH OF FIDUCIARY DUTY
                   AND CONSTRUCTIVE FRAUD

  .> 60914486      Exhibit 24                                                                   05/22/2014      9

  .> 60914487      Exhibit 25                                                                   05/22/2014      9

  .> 60914489      Exhibit 26                                                                   05/22/2014      9

  .> 60914490      Exhibit 27                                                                   05/22/2014      9

  .> 60914491      Exhibit 28                                                                   05/22/2014      21

  .> 60914492      Exhibit 29                                                                   05/22/2014      10

  .> 60914456      Exhibit 01                                                                   05/22/2014      9

  .> 60914457      Exhibit 02                                                                   05/22/2014      9

  .> 60914458      Exhibit 03                                                                   05/22/2014      9

  .> 60914459      Exhibit 04                                                                   05/22/2014      9

  .> 60914460      Exhibit 05                                                                   05/22/2014      9

  ·>60914461       Exhibit 06                                                                   05/22/2014      9

  .> 60914463      Exhibit 07                                                                   05/22/2014      9

  .> 60914465      Exhibit 08                                                                   05/22/2014      9

  .> 60914466      Exhibit 09                                                                   05/22/2014      11

  .> 60914467      Exhibit 10                                                                   05/22/2014      9

  .> 60914468      Exhibit 11                                                                   05/22/2014      9

  .> 60914469      Exhibit 12                                                                   05/22/2014      10

  .> 60914470      Exhibit 13                                                                   05/22/2014      10

  .> 60914474      Exhibit 14                                                                   05/22/2014      9

  .> 60914475      Exhibit 15                                                                   05/22/2014      9

  .> 60914478      Exhibit 16                                                                   05/22/2014      9

  .> 60914479      Exhibit 17                                                                   05/22/2014      9

  -'>   60914480   Exhibit 18                                                                   05/22/2014      9

  .> 60914481      Exhibit 19                                                                   05/22/2014      9

  .> 60914482      Exhibit 20                                                                   05/22/2014      9

  -'>   60914483   Exhibit 21                                                                   05/22/2014      9

  .> 60914484      Exhibit 22                                                                   05/22/2014      9

  ·>60914485       Exhibit 23                                                                   05/22/2014      21

  .> 60914493      Exhibit 30                                                                   05/22/2014      10

  .> 60914494      Exhibit 31                                                                   05/22/2014      9

  .> 60914495      Exhibit 32                                                                   05/2212014      21

  .> 60914496      Exhibit 33                                                                   05/22/2014      21

  .> 60914497      Exhibit 34                                                                   05/2212014      21

  .> 60914498      Exhibit 36                                                                   05/22/2014      ll2

  .> 60914501      Notice of Oral Hearing                                                       05/2212014      2

  .> 60914500      Proposed Order Granting motion summary judgment                              05/2212014      3

 60888742          Agreed motion for trial Continuance                                          05/20/2014      5

  .> 60888743      Proposed Order Granting trial continuance                                    05/20/2014      2

 60850755          Reporter's certificate oral videotaped deposition of Gus Paige III 3-25-14   05119/2014      3




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=XDOowQmXSz...                       717/2015
Office of Harris County District Clerk - Chris Daniel                                                               Page 10 of 23


  60721241       ORDER SIGNED GRANTING AGREEMENT PER RULE 11                                                  05/07/2014      3
                 ORDER SIGNED GRANTING DISCOVERY                                                              05/07/2014

  60600844       Proposed Order for Submission                                                                04/29/2014      3
  60600845       Exhibit 1                                                                                    04/29/2014      3

  60579049       Plaintiffs Certificate of Written Discovery Directed to Defendants Palletized Trucking Inc   04/25/2014      2
                 and Saia Inc

  60603085       ORDER SIGNED GRANTING CONTINUANCE                                                            04/25/2014

  60545749       Defendant Saia's Response To Plaintiffs Second Motion for Continuance                        04/24/2014      4

 60545750        Proposed Order Denying Plaintiffs' Second Motion for Continuance                             04/24/2014      2
 60556310        Plaintiffs Reply to Defendant's Saia's Response to Plaintiffs Second Motion to Continuance   04/24/2014      4
                 Summary Judgment Hearing

  .> 60556314    Exhibit A                                                                                    04/24/2014       11
  .> 60556320    ExhibitB                                                                                     04/24/2014      5

 60511644        Defendants' Reply and Objections To Plaintiffs Response To Defendants' Motion For            04/22/2014      8
                 Summary JudgmentAs To Plaintiff Ray A.Fields and Response to Plaintiff's Motion For
                 Continnance

 60511645        Exhibit 1                                                                                    04/22/2014       15

 60511646        Exhibit 2                                                                                    04/22/2014      4
 60494795        Plaintiffs Second Motion to Continuance Summary Judgment Hearing                             04/21/2014      2
  .> 60494796    Affidavit                                                                                    04/21/2014      2
  .> 60494804    Proposed Order Granting Second Motion to Continue                                            04/2112014

 60468788        Defendants Motion for Summary Judgment as to Plaintiff Ray A Fields                          04117/2014       15
  .> 60468789    Exhibit 01                                                                                   04117/2014      15
  .> 60468790    Exhibit 02                                                                                   04117/2014      12
  .> 60468791    Exhibit 03                                                                                   04117/2014      23
  .> 60468792    Exhibit 04                                                                                   04117/2014

  .> 60468793    Exhibit 05                                                                                   04117/2014      8
  .> 60468794    Exhibit 06                                                                                   04117/2014      8
  .> 60468795    Exhibit 07                                                                                   04117/2014      3
  .> 60468796    Exhibit 08                                                                                   04117/2014      3
  .> 60468797    Exhibit 09                                                                                   04117/2014

  .> 60468798    Exhibit 10                                                                                   04117/2014      20
  .> 60468799    Exhibit 11                                                                                   04117/2014      15
  .> 60468800    Exhibit 12                                                                                   04117/2014      9

 60468821        Plaintiff Ray a Fields Motion for Continuance                                                04117/2014      2
  .> 60468822   Affidavit                                                                                     04/17/2014      2

  .> 60468823    Proposed Order Granting continuance                                                          0411712014

 60468868        Plaintiff Ray A Fields Response to Defendants Motion for Final Summary Judgment              04/17/2014      6
  .> 60468870   Affidavit                                                                                     04/17/2014      3
  .> 60468869   Appendix                                                                                      04117/2014
                Appendix to plantiffs response to defendants motion for final summary judgment                0411712014

  .> 60468871    Proposed Order Denying summary judgment                                                      04/17/2014

 60529114        ORDER SIGNED COMPELLING PRODUCTION                                                           04/16/2014      2
 60426792                                                                                                     04115/2014      3




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.                      aspx?Get= XDOowQmXSz...              717/2015
Office of Harris County District Clerk - Chris Daniel                                                              Page 11 of23


                  Proposed Order Granting Defendants' First Amended Motion to Enforce Rule 11
                  Agreement and First Amended Second Motion to CompeJ

 60405721         Proposed Order                                                                             04/14/2014      2
 60368595         DEFENDANTS SAIA, INC. AND PALLETIZED TRUCKING, INC.'s FIRST                                04/10/2014      9
                  AMENDED MOTION FOR PROTECTIVE ORDER AND CONFIDENTIALITY
                  ORDER

 60362977         DEFENDANTS' FIRST AMENDED MOTION TO ENFORCE RULE 11 AGREEMENT                              04/09/2014       15
                  AND FIRST AMENDED SECOND MOTION TO COMPEL

 60362978         Exhibit 01                                                                                 04/09/2014      9
 60362987         Exhibit 02                                                                                 04/09/2014

 60362990         Exhibit 03                                                                                 04/09/2014      8
 60362991         Exhibit 04                                                                                 04/09/2014      7
 60362992         Exhibit 05                                                                                 04/09/2014      7
 60362993         Exhibit 06                                                                                 04/09/2014      7
 60362994         Exhibit 07                                                                                 04/09/2014      7
 60362995         Exhibit 08                                                                                 04/09/2014      8
 60362996         Exhibit 09                                                                                 04/09/2014      7
 60362997         Exhibit 10                                                                                 04/09/2014      7
 60363005         Exhibit 11                                                                                 04/09/2014      8
 60363006         Exhibit 12                                                                                 04/0912014      7
 60363019         Exhibit 13                                                                                 04/09/2014      8
 60363027         Exhibit 14                                                                                 04/09/2014      12
 60363028         Exhibit 15                                                                                 04/09/2014      3
 60363029         Exhibit 16                                                                                 04/0912014      14
 60363030         Exhibit 17                                                                                 04/09/2014      12
 60363031         Exhibit 18                                                                                 04/0912014      10
 60363032         Exhibit 19                                                                                 04/09/2014      9
 60363043         Proposed Order Granting DEFENDANTS' FIRST AMENDED MOTION TO ENFORCE                        04/09/2014      3
                  RULE II AGREEMENT AND FIRST AMENDED SECOND MOTION TO COMPEL

 60375305         PROTECTIVE ORDER (CIVIL) ORD SGND                                                          04/09/2014      6
 60276188         Plaintiffs Response to Defendants Palletized Trucking Inc's Motions to Quash Depositions   04/03/2014      4
                  of Rex King and Mike King
  .> 60276192     Proposed Order on Motions to Quash Deposition Notices                                      04/03/2014      2
 60278572         Defendant's Palletized Trucking, Ine's and Sais, Inc's Response to Plaintiff's Motion to   04/03/2014      II
                  Compel Responses to Request for Production
  .> 60278575     Exhibit I                                                                                  04/0312014      2
  .> 60278589     Exhibit 10                                                                                 04/03/2014      7
  .> 60278590     Exhibit 11                                                                                 04/03/2014      112
  .> 60278591     Exhibit 12                                                                                 04/0312014      21
  .> 60278593     Exhibit 13                                                                                 04/03/2014

  .> 60278594     Exhibit 14                                                                                 04/03/2014      2
  .> 60278576     Exhibit 2                                                                                  04/0312014      78
  .> 60278577     Exhibit 3                                                                                  04/0312014      38
  .>   60278578   Exhibit4                                                                                   04/03/2014      3
  .> 60278579     Exhibit 5                                                                                  04/03/2014      6




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=XDOowQmXSz...                                    717/2015
Office of Harris County District Clerk - Chris Daniel                                                                Page 12 of 23


  .> 60278580      Exhibit 6                                                                                   04/03/2014      6
  .> 60278585      Exhibit 7                                                                                   04/03/2014      6
  -'>   60278587   Exhibit 8                                                                                   04/03/2014      9

  .> 60278588      Exhibit 9                                                                                   04/03/2014      9

 60278596          Proposed Order Denying Plaintiffs Motion to Compel Responses for Production on              04/03/2014      2
                   Defendants, Palletized Trucking Inc and Saia, Inc.

 60285686          Reporters Certificate Oral Videotaped Deposition of Shawn Deville January 9,2014            04/03/2014      3

 60285688          Reporters Certificate Oral Videotaped Of Curtis Lee III January 9, 2014                     04/03/2014      3

 60285689          Certificate of Non-Appearance for the Deposiiton of Derrick Henderson March 25, 2014        04/03/2014      7

 60285690          Certificate of Non-Appearance for the Deposition of Cedric Ward March 25, 2014              04/03/2014      7

 60285701          Supplement to Defendant Saia, Incs Motion for Protective Order and Confidentiality Order    04/03/2014      3

  .> 60285702      Exhibit 1                                                                                   04/03/2014      2

 60257835          DEFENDANT PALLETIZED TRUCKING, INC'S RESPONSE TO PLAINTIFFS'                                04/02/2014      9
                   MOTION FOR LEAVE TO FILE OBJECTIONS TO DEFENDANT'S SECOND
                   REQUEST FOR PRODUCTION AND MOTION TO COMPEL PRODUCTION
  .> 60257836      Exhibit 1                                                                                   04/02/2014      7

  .> 60257868      Exhibit 10                                                                                  04/02/2014      7

  .> 60257870      Exhibit 11                                                                                  04/02/2014

  .> 60257871      Exhibit 12                                                                                  04/02/2014      72

  .> 60257837      Exhibit 2                                                                                   04/02/2014      10

  .> 60257841      Exhibit 3                                                                                   04/02/2014      4
  .> 60257842      Exhibit 4                                                                                   04/0212014

  -'>   60257843   Exhibit 5                                                                                   04/02/2014      7
  .> 60257845      Exhibit 6                                                                                   04/02/2014      161
  .> 60257853      Exhibit 7                                                                                   04/02/2014      213
  .> 60257856      Exhibit 8                                                                                   04/02/2014      8
  -'>   60257863   Exhibit 9                                                                                   04/02/2014      7

 60257872          Proposed ORDER GRANTING DEFENDANT PALLETIZED TRUCKING, INC.'S                               04/02/2014      3
                   MOTION TO COMPEL, AND DENYING PLAINTIFFS' MOTION FOR LEAVE TO
                   FILE OBJECTIONS AND MOTION FOR PROTECTIVE ORDER
 60235544          Defendant SAIA, Inc's Motion for Protective Order and Confidentiality Order                 04/0112014      8

 60235623          Notice of Oral Hearing                                                                      04/0112014      2

 60235642          Notice of Hearing                                                                           04/0112014      2
 60236795          Rule 11 Agreement                                                                           04/0112014      2

 60245288          Defendant Palletized Trucking, INC.'s Reply to Plaintiff's Response to Defendant's Motion   04/0112014      7
                   to Enforce Rule 11 Agreement
  .> 60245289      Exhibit 1                                                                                   04/01/2014      4

  .> 60245297      Exhibit 2                                                                                   04/01/2014      10

 60217443          Defendant Saia Ine's Motion for Protective Order and Confidentiality Order                  03/3112014      8
 60217457          Proposed Protective Order Regarding Documents Produced by Defendant Saia Inc                03/31/2014      4

 60235449          Plaintiffs Response to Defendants Motion to Enforce Rule 11 Agreement                       03/3112014      4

 60196442          MOTION FOR LEAVE TO FILE OBJECTIONS TO DEFENDANT, PALLETIZED                                03/28/2014      6
                   TRUCKING, INC.'S SECOND REQUEST FOR PRODUCTION AND/OR;
                   ALTERNATIVE MOTION FOR PROTECTIVE ORDER
  .> 60196443      Exhibit A                                                                                   03/28/2014      2




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=XDOowQmXSz...                                      717/2015
Office of Harris County District Clerk - Chris Daniel                                                                  Page 13 of23


 60196524          Plaintiffs Motion to Compel Responses to Request for Production on Defendants Palletized      03/28/2014      6
                   Trucking Inc and SAIA Inc

  .> 60196532      Exhibit A                                                                                     03/28/2014      44
  .> 60196533      ExhibitB                                                                                      03/28/2014      25
  .> 60196534      ExhibitC                                                                                      03/28/2014

  .> 60196535      ExhibitD                                                                                      03/28/2014

 60202775          Defendant SAIAs Incs First Amended Answer                                                     03/28/2014      8

 60202892          Defendant Palletized Trucking, Incs First Amended Answer                                      03/28/2014      5

 60217306          Defendant Palletized Trucking Incs Motion to Quash Deposition of Rex King and Motion          03/28/2014      4
                   for Protective Order

  .> 60217307      Exhibit 1                                                                                     03/28/2014      2

 60217314          Proposed order on motion to quash deposition of Rex King and Protective Order                 03/28/2014      2

 60217317          Defendant Palletized Trucking    IllCS   Motion to Quash Deposition of Mike King and Motion   03/28/2014      4
                   for Protective Order

  .> 60217318      Exhibit 1                                                                                     03/28/2014      2

 60217320          Proposed order on motion to quash deposition of Mike King and Protective Order                03/28/2014      2
 60172594          Notice ofIntention to Take Oral Deposition                                                    03/27/2014      2

 60180197          Exhibit 10                                                                                    03/27/2014      20

 60158873          Proposed Order Granting defendants motion for summary judgment as to plaintiff Ray A          03/26/2014      3
                   Fields

 60170890          Defendants motion to enforce rule 11 agreement                                                03/26/2014      5
  ·>60170891       Notice of oral hearing                                                                        03/26/2014      2
 60172538          Notice of Intention to Take Oral Deposition                                                   03/26/2014      2

 60125305          Proposed Order Granting Defendants Motion to Enforce Rnle 11 Agreement                        03/21/2014      2
 60125378          Defendants Motion to Enforce Rule 11 Agreement                                                03/2112014      7
  .> 60125379      Exhibit 1                                                                                     03/2112014      3
  .> 60125380      Exhibit 2                                                                                     03/21/2014      9
  .> 60125381      Exhibit 3                                                                                     03/2112014      3
 60125390          Defendants Second Motion to Compel Responses to defendants second requests for                03/21/2014      6
                   production to Anthony Price
  .> 60125392      Exhibit 1 - Anthony Price 2nd RFP                                                             03/2112014      7
  .> 60125393      Exhibit 2 - letter to confer re Discovery .                                                   03/2112014      2
 60125495          Defendant Second Motion to Compel Responses to defendants Second Requests for                 03/2112014      6
                   Production to Antoine A Brown
  -">   60125496   Exhibit 1 - Antoine Brown 2nd RFP                                                             03/2112014      7
  .>    60125497   Exhibit 2 - Letter to confer re Discovery                                                     03/21/2014      2
 60125498          Proposed Order granting defendants motion to compel responses to defendants second            03/2112014      2
                   requests for production to Antoine A Brown

 60125554          Defendant Second Motion to Compel Responses to defendants Second Requests for                 03/2112014      6
                   Production for Cedric Ward

  -'>   60125555   Exhbit 1 - Cedric Ward 2nd RFP                                                                03/2112014      7
  .>    60125556   Exhibit 2 - letter to confer re Discovery                                                     03/2112014      2

 60125557          Proposed Order granting defendants motion to compel responses to defendants second            03/2112014      2
                   requests for production to Curtis Lee III
 60125757          Defendants second motion to compel responses to defendants second requests for                03/2112014      6
                   production to Derrick L Henderson




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=XDOowQmXSz...                                        717/2015
Office of Harris County District Clerk - Chris Daniel                                                        Page 14 of 23


   .> 60125759   Exhibit 1 - Henderson 2nd RFP                                                        03/21/2014     7
   .> 60125761   Exhibit 2 Letter confer Discovery                                                    03/2112014     2
  60125764       Proposed Order granting defendants motion to compel responses to defendants second   03/2112014     2
                 requests for production to Derrick L Henderson

  60125765       Defendants second motion to compel responses to defendants second requests for       03/21/2014     6
                 production to Gus Paige III

  .> 60125766    Exhibit I - Gus Paige 2nd RFP                                                        03/21/2014     7
  .> 60125767    Exhibit 2 - LETTER to confer re Discovery                                            03/2112014     2
 60125768        Proposed Order granting defendants motion to compel responses to defendants second   03/21/2014     2
                 requests for production to Gus Paige III
 60125769        Defendants second motion to compel responses to defendants second requests for       03/2112014     6
                 production to Jenauhd M Bradford

  .> 60125770    Exhibit 1 - Jenauhd Bradford 2nd RFP                                                 03/2112014     7
  .> 60125771    Exhibit 2 - Letter to confer re Discovery                                            03/21/2014     2
 60125772        Proposed Order granting defendants motion to compel responses to defendants second   03/2112014    2
                 requests for production to Jenauhd M Bradford
 60125773        Defendants second motion to compel responses to defendants second requests for       03/2112014    6
                 production to Martin C Rhodes
  .> 60125774    Exhibit 1 - Martin Rhodes 2nd RFP                                                    03/21/2014    7
  .> 60125775    Exhibit 2 - Letter to confer re Discovery                                            03/2112014    2
 60125776        Proposed Order granting defendants motion to compel responses to defendants second   03/2112014    2
                 requests for production to Martin C Rhodes
 60125777        Defendants second motion to compel responses to defendants second requests tor       03/2112014    6
                 production to Ray A Fields

  .> 60125778    Exhibit 1 - Ray A. Fields 2nd RFP                                                    03/2112014    7
  .> 60125779    Exhibit 2 - Letter to confer re Discovery. pdf                                       03/2112014    2
 60125780        Proposed Order granting defendants motion to compel responses to defendants second   03/2112014    2
                 requests for production to Ray A Fields

 60125781        Defendants second motion to compel responses to defendants second requests for       03/2112014    6
                 production to Shawn T Deville
  .> 60125782    Exhibit 1 - Shawn Deville 2nd RFP                                                    03/2112014    7
  .> 60125783    Exhibit 2 - Letter to confer re Discovery                                            03/2112014    2
 60125784        Proposed Order granting defendants motion to compel responses to defendants second   03/2112014    2
                 requests for production to Shawn T Deville
 60125786        Defendant Second Motion to Compel Responses to defendants Second Requests for        03/2112014    6
                 Production to Curtis Lee III

  .> 60125787    Exhibit 1 - Curtis Lee 2nd RFP                                                       03/2112014    7
  .> 60125788    Exhibit 2 - Letter to confer re Discovery.pdf                                        03/2112014    2
 60125789        Proposed Order granting defendants motion to compel responses to defendants second   03/21/2014    2
                 requests for production to Curtis Lee III

 60125790        Defendants second motion to compel responses to defendants second requests for       03/2112014    6
                 production to David Conaway

  .> 60125791    Exhibit I                                                                            03/2112014    7
  .> 60125792    Exhibit 2                                                                            03/2112014    2
  .> 60125793    Proposed Order Granting motion to compel                                             03/2112014    2

 60071940        Notice of Ora! Hearing                                                               03119/2014    2
 60072839        Notice of Hearing                                                                    03119/2014

 59919562        Trial Preparation Order                                                              03/0412014    2




http://www.hcdistrictclerk.com/edocs/public/CaseDetail                 sPrinting. aspx? Get= XDOowQmXSz. .. 717/2015
Office of Harris County District Clerk - Chris Daniel                                                      Page 15 of 23



  59289688         Plaintiffs Fourth Amended Original Petition                                       01117/2014       112
 59292686          Motion to Strike                                                                  01/17/2014      3
  .> 59292687      Proposed Order                                                                    01/17/2014

 59293019          Plaintiffs' Motion to Continuance Summary Judgment Hearing                        01117/2014      2
  .> 59293020      Affidavit                                                                         01117/2014      3
  .> 59293031      Notice of Hearing                                                                 01117/2014      2

  .> 59293030      Proposed Order                                                                    01/17/2014

 59623867          Plaintiffs Response to Defendant Saia's Motion for Traditional Summary Judgment   01117/2014       19
  .> 59623868      Proposed order                                                                    01117/2014

 59139567          Notice of Appearance                                                              01/09/2014      2
 58949596          Oral deposition of ray a. fields november 5, 2013 volume 1                        12/26/2013      4
  .> 58949597      Filing letter                                                                     12/26/2013

 58949598          Oral deposition of martin c. rhodes november 5, 2013 volume 1                     12/26/2013      4

  .> 58949599      Filing letter                                                                     12/26/2013

 58837922          Defendant Palletizeds Motion for Protective Order                                 12/19/2013      8
  .> 58851547      FREEfax Cover Sheet                                                               12/19/2013

 58787459          Notice of Oral Hearing                                                            12118/2013      2
  .> 58789272      FREEfax Cover Sheet                                                               12118/2013

 58741973          Judgment (correspondence from court of appeals)                                   12/13/2013

  .> 58743841      FREEfax Cover Sheet                                                               12113/2013

 58741974          Memorandum Opinion                                                                12113/2013      2
  .> 58741975      Notice of Opinion Distribution                                                    12/13/2013

 58668645          Defendant Saia s motion for traditional summary judgment                          12110/2013      7
  .> 58668646      Exhibit 1                                                                         12/10/2013      2
  .> 58668663      Exhibit 10                                                                        12110/2013      9
  .> 58668655      Exhibit 11                                                                        12110/2013      21
  .> 58668656      Exhibit 12                                                                        12110/2013      22
  .> 58668657      Exhibit 13                                                                        12110/2013      3
  .> 58668658      Exhibit 14                                                                        12/10/2013      5

  .> 58668659      Exhibit 15                                                                        12/10/2013      2
  -">   58668660   Exhibit 16                                                                        12110/2013      3
  .> 58668662      Exhibit 17                                                                        12110/2013      7
  .> 58668661      Exhibit 18                                                                        12110/2013      6
  .> 58668647      Exhibit 2                                                                         12/10/2013      9
  .> 58668648      Exhibit 3                                                                         12110/2013      10
  .> 58668649      Exhibit 4                                                                         12/10/2013      10
  .> 58668650      ExhibitS                                                                          12/10/2013      21

  .> 58668651      Exhibit 6                                                                         12110/2013      9
  .> 58668652      Exhibit 7                                                                         12110/2013      11
  .> 58668653      Exhibit 8                                                                         1211012013      9
  .>    58668654   Exhibit 9                                                                         12/10/2013      9
  > 58669664       FREEfax Cover Sheet                                                               12/10/2013




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=XDOowQmXSz...                            717/2015
Office of Harris County District Clerk - Chris Daniel                                                                Page 16 of23


  -> 58668664      Proposed Order Granting defendant Saia Inc s motion for traditional summary judgment       12/10/2013

 58385189          Notice of Subpoena Requesting Production from Non-Party                                    11121/2013      5

 58278385          Counter Plaintiff Palletized Trucking Incs Second Amended Counter Petition                 11113/2013      7

 58090836          Plaintiff, Jenaughd Bradford's Response To Defendant, Palletized Trucking, Inc.'s Motion   10/30/2013      3
                   For Reconsideration Of Summary Judgment

  .> 58090837      Proposed Order                                                                             10/30/2013

 57989104          ORDER SIGNED GRANTING TRIAL CONTINUANCE                                                    10/24/2013      2

 58047498          Docket Control Order                                                                       10/24/2013      2

 57850726          Notice of Intention to Take the Oral Deposition of Martin Rhodes                           10/17/2013      2

  .> 57853190      FREEfax Cover Sheet                                                                        10117/2013

 57850866          Notice of Intention to Take the Oral Deposition of Ray Fields                              10/17/2013      2

  .> 57853208      FREEfax Cover Sheet                                                                        10/17/2013

 57860022          Plaintiffs Unopposed Motion for Continuance                                                10116/2013      3

  .> 57860023      proposed order                                                                             10116/2013      2

 57850715          Plaintiffs Response to Defendant Palletized Trucking Incs Motion to Sever Claims           10115/2013      5

  .> 57850716      Proposed order                                                                             10115/2013

 57752794          First Amended Notice of Oral Hearing                                                       10/11/2013

  .> 57757112      FREEfax Cover Sheet                                                                        10/1112013

 57755381          Defendants Motion to Compel Responses to Defendants Requests for Disclosure, Requests      10/11/2013      6
                   for Production, and Interrogatories to Martin Rhodes

  .> 57755382      Exhibit 01                                                                                 1011112013      6

  .> 57755383      Exhibit 02                                                                                 1011112013      10

  > 57755384       Exhibit 03                                                                                 10/ll/2013      16

  -'>   57755385   Exhibit 04                                                                                 1011112013      7

  .> 57755386      Exhibit 05                                                                                 10/11/2013

  .> 57755387      Exhibit 06                                                                                 10/1112013

  .> 57755388      Exhibit 07                                                                                 1011112013      2
  .> 57755389      Exhibit 08                                                                                 10/1112013      2

  ·>57757271       FREEfax Cover Sheet                                                                        1011112013

  .> 57755390      Proposed Order Granting motion to compel                                                   1011112013      2

 57755644          DEFENDANTS MOTION TO COMPEL RESPONSES TO DEFENDANTS REQUESTS                               1011112013      5
                   FOR PRODUCTION AND INTERROGATORIES TO ANTHONY PRICE

  .> 57755645      Exhibit 01                                                                                 1011112013      6

  .> 57755646      Exhibit 02                                                                                 1011112013      10

  .> 57755647      Exhibit 03                                                                                 10/11/2013      16

  .> 57755648      Exhibit 04                                                                                 1011112013      7
  .> 57755649      Exhibit 05                                                                                 101ll/2013

  .> 57755651      Exhibit 06                                                                                 1011112013

  .> 57755653      Exhibit 07                                                                                 1011112013      2

  .> 57755655      Exhibit 08                                                                                 1011112013      2

  .> 57757337      FREEfax Cover Sheet                                                                        1011112013

  .> 57755656      Proposed Order Granting motion compel                                                      10/1112013      2

 57755800                                                                                                     1011112013      7




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.                       aspx?Get= XDOowQmXSz...             717/2015
Office of Harris County District Clerk - Chris Daniel                                                              Page 17 of 23


                    DEFENDANTS MOTION TO COMPEL RESPONSES TO DEFENDANTS REQUESTS
                    FOR DISCLOSURE, REQUESTS FOR PRODUCTION, AND INTERROGATORIES TO
                    ANTOINE BROWN

   .> 57755801      Exhibit 01                                                                               10/11I20l3      6
   .> 57755802      Exhibit 02                                                                               10111/2013      10
   .> 57755803      Exhibit 03                                                                               10/11I20l3      12
   .> 57755804      Exhibit 04                                                                               10/11I20l3      7
   -'>   57755805   Exhibit 05                                                                               10111120l3

   .> 57755806      Exhibit 06                                                                               10111/20l3
   .> 57755807      Exhibit 07                                                                               1011112013      2
   .> 57755808      Exhibit 08                                                                               1011112013      2
   .> 57768216      FREEfa,'{Cover Sheet                                                                     10111120l3

   .> 57755809      Proposed Order Granting defendants' motion To compel responses to defendants' requests   1011112013      2
                    for disclosure, requests for protection, and interrogatories to Antoine Brown

  57756692          DEFENDANTS MOTION TO COMPEL RESPONSES TO DEFENDANTS REQUESTS                             10/11/2013      7
                    FOR DISCLOSURE, REQUESTS FOR PRODUCTION, AND INTERROGATORIES TO
                    CEDRIC WARD
  .> 57756693       ExhibitOl                                                                                10/1112013      6
  .">    57756694   Exhibit 02                                                                               10/11I20l3      10
  -> 57756695       Exhibit 03                                                                               1011112013      12
  -> 57756696       Exhibit 04                                                                               10111120l3      7
  .> 57756697       Exhibit 05                                                                               10/11/2013

  .> 57756698       Exhibit 06                                                                               1011112013
  .> 57756699       Exhibit 07                                                                               10111120l3      2
  .> 57756700       Exhibit 08                                                                               10111120l3      2
  .> 57769718       FREEfax Cover Sheet                                                                      10111l20l3

  .> 57758127       NOTICE OF ORAL HEARING                                                                   1011112013      2
  .> 57756701       Proposed Order                                                                           1011112013      2
 57756905           DEFENDANTS MOTION TO COMPEL RESPONSES TO DEFENDANTS REQUESTS                             10111120l3      7
                    FOR DISCLOSURE, REQUESTS FOR PRODUCTION, AND INTERROGATORIES TO
                    CURTIS LEE
  .> 57756906       Exhibit 1                                                                                1011112013      6
  .> 57756907       Exhibit 2                                                                                1011112013      10
  .> 57756908       Exhibit 3                                                                                10111120l3      12
  .> 57756909       Exhibit 4                                                                                10111120l3      7
  .> 57756910       Exhibit 5                                                                                1011112013
  .> 57756911       Exhibit 6                                                                                10/11/2013

  .> 57756912       Exhibit 7                                                                                10111120l3      2
  .> 57756913       Exhibit 8                                                                                10111l20l3      2
  .> 57770991       FREEfax Cover Sheet                                                                      1O/11/20l3

  .> 57756914       Proposed Order                                                                           10111120l3      2
 57757086           DEFENDANTS MOTION TO COMPEL RESPONSES TO DEFENDANTS REQUESTS                             10/1112013      7
                    FOR DISCLOSURE, REQUESTS FOR PRODUCTION, AND INTERROGATORIES TO
                    DAVID CONAWAY
  .> 57757087       Exhibit 1                                                                                1011112013      6
  .> 57757088       Exhibit 2                                                                                10/11l20l3      10




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.                      aspx? Get= XDOowQmXSz...            717/2015
Office of Harris County District Clerk - Chris Daniel                                          Page 18 of23



  -> 57757089   Exhibit 3                                                                10/ll/2013       11
  .> 57757090   Exhibit 4                                                                1011112013       7
  -> 57757091   Exhibit 5                                                                10/11/2013

  .> 57757092   Exhibit 6                                                                101ll/2013

  .> 57757093   Exhibit 7                                                                1011l/2013       2
  -> 57757094   Exhibit 8                                                                1011l/2013       2
  .> 57771239   FREEfax Cover Sheet                                                      101ll/2013

  .> 57757095   Proposed Order Granting motion to compel as to David Conaway             1011l/2013       2
 57757508       DEFENDANTS MOTION TO COMPEL RESPONSES TO DEFENDANTS REQUESTS             1011112013       7
                FOR DISCLOSURE, REQUESTS FOR PRODUCTION, AND INTERROGATORIES TO
                DERRICK HENDERSON
  .> 57757509   Exhibit 1                                                                1011112013       6
  .> 57757510   Exhibit 2                                                                10111/2013       10
  .> 57757511   Exhibit 3                                                                101ll/2013       12
  .> 57757512   Exhibit 4                                                                1011112013       8
  .> 57757513   Exhibit 5                                                                1011112013
  -> 57757514   Exhibit 6                                                                1011112013
  .> 57757515   Exhibit 7                                                                101ll/2013      2
  .> 57757516   Exhibit 8                                                                10/1112013      2
  .> 57771777   FREEfax Cover Sheet                                                  1011112013
  -> 57757517   Proposed Order Granting motion to compel as to Derrick Henderson     1011112013          2
 57757737       DEFENDANTS MOTION TO COMPEL RESPONSES TO DEFENDANTS REQUESTS         101ll/2013          7
                FOR DISCLOSURE, REQUESTS FOR PRODUCTION, AND INTERROGATORIES TO
                GUS PAIGE
  .> 57757738   Exhibit 1                                                            1011112013          6
  .> 57757739   Exhibit 2                                                            10/11/2013           10
  .> 57757740   Exhibit 3                                                            10/1112013           12
  .> 57757746   Exhibit 4                                                            10111/2013          7
  .> 57757747   Exhibit 5                                                            1011112013
  .> 57757748   Exhibit 6                                                            101ll/2013

  .> 57757749   Exhibit 7                                                            10/ll/2013          2
  .> 57757750   Exhibit 8                                                            1011112013          2
  .> 57771595   FREEfax Cover Sheet                                                  10111/2013
  .> 57757751   Proposed Order Granting motion to compel as to Gus Paige             10111/2013          2
 57757850       DEFENDANTS MOTION TO COMPEL RESPONSES TO DEFENDANTS REQUESTS         10/11/2013          7
                FOR DISCLOSURE, REQUESTS FOR PRODUCTION, AND INTERROGATORIES TO
                JENAUHD BRADFORD
  .> 57757851   Exhibit 1                                                            1011l/2013          6
  .> 57757852   Exhibit 2                                                            10/1112013          10
  .> 57757853   Exhibit 3                                                            1011112013          13
  .> 57757854   Exhibit 4                                                            10111/2013          8
  .> 57757855   Exhibit 5                                                            10/ll/2013
  .> 57757856   Exhibit 6                                                            10/1112013

  .> 57757857   Exhibit 7                                                            101ll/2013          2




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=XDOowQmXSz...                717/2015
Office of Harris County District Clerk - Chris Daniel                                          Page 19 of23


  .> 57757858     Exhibit 8                                                              10111/2013       2

  .> 57771823     FREEfax Cover Sheet                                                    lOll 112013

  .> 57757859     Proposed Order Granting motion to compel Jenauhd Bradford              1011112013       2

 57758018         DEFENDANTS MOTION TO COMPEL RESPONSES TO DEFENDANTS REQUESTS           10/1112013       7
                  FOR DISCLOSURE, REQUESTS FOR PRODUCTION, AND INTERROGATORIES TO
                  RAY FIELDS

  .> 57758019     Exhibit 1                                                              1011112013       6

  .> 57758020     Exhibit 2                                                              10/11/2013       10

  .> 57758021     Exhibit 3                                                              10/1112013       12

  .> 57758022     Exhibit 4                                                              1011112013       7

  .> 57758023     Exhibit 5                                                              1011112013

  .> 57758024     Exhibit 6                                                              10/1112013

  .> 57758025     Exhibit 7                                                              1011112013       2

  .> 57758026     Exhibit 8                                                              10/11/2013       2

  -> 57772190     FREEfax Cover Sheet                                                    10111/2013

  .> 57758027     Proposed Order Granting motion to compel as to Ray Fields              1011112013       2

 57758067         DEFENDANTS MOTION TO COMPEL RESPONSES TO DEFENDANTS REQUESTS           10/1112013       7
                  FOR DISCLOSURE, REQUESTS FOR PRODUCTION. AND INTERROGATORIES TO
                  SHAWN DEVILLE

  .> 57758068     Exhibit 1                                                              1011112013       6

  .> 57758069     Exhibit 2                                                              1011112013       10

  .> 57758070     Exhibit 3                                                              1011112013       11

  .> 57758071     Exhibit 4                                                             1011112013        7

  .> 57758072     Exhibit 5                                                             1011112013

  .> 57758073     Exhibit 6                                                             10111/2013

  .> 57758074     Exhibit 7                                                             1011112013        2

  .> 57758075     Exhibit 8                                                              10/11/2013       2

  .> 57772288     FREEfax Cover Sheet                                                   1011112013

  .> 57758076     Proposed Order Granting motion to compel as to Shawn Deville           101ll/2013       2

 57700836         Amended Notice of Oral Hearing                                        10/08/2013        2

 57669663         Defendants Motion to Sever                                            10/04/2013        6

  .> 57669664     Exhibit 1                                                              10/04/2013       9

  .> 57669688     Exhibit 10                                                             10/04/2013       22

  .> 57669689     Exhibit 11                                                            10/04/2013        21

  .> 57669666     Exhibit 2                                                             10/04/2013        10

  .> 57669672     Exhibit 3                                                              10/04/2013       10

  .> 57669675     Exhibit 4                                                              10/04/2013       21

  .> 57669676     Exhibit 5                                                              10/04/2013       9

  .> 57669677     Exhibit 6                                                              10/04/2013       11

  .> 57669678     Exhibit 7                                                              10/04/2013       9

  .> 57669681     Exhibit 8                                                              10/04/2013       9

  .> 57669682     Exhibit 9                                                              10/04/2013       9

  .>   57669691   Notice of Oral Hearing                                                 10/04/2013

  .> 57669690     Proposed Order for Severance                                           10/04/2013       8




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=        XDOowQmXSz...         7/7/2015
Office of Harris County District Clerk - Chris Daniel                                                               Page 20 of23



  57634447       Defendants Motion for Reconsideration of Summary Judgment as to Plaintiff Jenauhd            10/03/2013       5
                 Bradford

   .> 57634446   Notice of Oral Hearing                                                                       10103/2013       2
   .> 57634448   Proposed Order Granting motion for summary judgment                                          10103/2013

  57506459       ORDER SIGNED DENYING PARTIAL SUMMARY JUDGMENT                                                09/25/2013

  57185426       Defendants Response to plaintifs motion to compel                                            09105/2013       5
   .> 57185429   Exhibit 01                                                                                   09105/2013       2

   ·>57185430    Exhibit 02                                                                                   09105/2013       3

   .> 57185431   Exhibit 03                                                                                   09105/2013       17

  .> 57185428    Proposed Order Denying plaintiffs motion to compel                                           09105/2013       2

  57176404       Trial Preparation Order                                                                      09103/2013       2

  57109526       Supplemental Brief in Support of Defendants Motion for Summary Judgment Against             08/29/2013        10
                 Jehnaud Bradford

  .> 57109530    Exhibit 05                                                                                  08/29/2013

  .> 57109531    Exhibit 06                                                                                  08/29/2013        7

  .> 57109529    Exhibits 04                                                                                 08/29/2013

  57100063       Amended Notice of Hearing                                                                   08/28/2013

  56853662       Counter-Plaintiff, Palletized Trucking, Inc.s Original Counter-Petition                     08/05/2013        5

  56862614       Counter-Plaintiff Palletized Trucking Incs Original Counter-Petition                        08/05/2013        5

 56489672        Third Amended Original Petition                                                             07/0112013        95
                 Third Amended Original Petition                                                             07/0112013
                 Third Amended Original Petition                                                             07/0112013
                 Third Amended Original Petition                                                             07/0112013
                 Third Amended Original Petition                                                             07/0112013
                 Third Amended Original Petition                                                             07/01/2013
                 Third Amended Original Petition                                                             07/0112013
                 Third Amended Original Petition                                                             07/01/2013
                 Third Amended Original Petition                                                             07/0112013
                 Third Amended Original Petition                                                             07/0112013
                 Third Amended Original Petition                                                             07/01/2013

 56208463        ORDER SIGNED DENYING REHEARING                                                              06/0312013       3
                 ORDER SIGNED GRANTING CONTINUANCE                                                           06/0312013
                 SEVERANCE ORDER SIGNED, PARTY REMOVED                                                       06/03/2013

 55909468        Defendants Response to Plaintiffs Troy Brown and Kollen J Moutons Motion for                05/30/2013       8
                 Reconsideration

  .> 55909490    Exhibit 1                                                                                   05/30/2013

  .> 55909491    Exhibit 2                                                                                   05/30/2013

  .> 55909492    Exhibit 3                                                                                   05/30/2013       9

  .> 55909497    Exhibit 4                                                                                   05/30/2013

  .> 55909499    Exhibit 5                                                                                   05/30/2013       9

  .> 55909501    Exhibit 6                                                                                   05/3012013

  .> 55909503    Exhibit 7                                                                                   05/30/2013        19

  ·>55909504     Exhibit 8                                                                                   05/30/2013       3

  .> 55909485    Proposed Order Denying Plaintiffs Motion for Reconsideration                                05/30/2013       2
 55922517                                                                                                    05/30/2013       8




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.                           aspx?Get= XDOowQrnXSz...        717/2015
Office of Harris County District Clerk - Chris Daniel                                                                    Page 21 of 23


                   Defendants reply to plaintiffs response to defendants traditioanl motion for summary
                   judgment and defendants motion to strike the May 22 2013 affidavit of Jenauhn M
                   Bradford

  .> 55922522      Exhibit I                                                                                      05/30/2013      21
  .> 55922524      Exhibit 2                                                                                      05/30/2013       12

  .> 55922520      Proposed order striking plaintiffs May 22 2013 affidavit and order granting defendants         05/30/2013
                   motion for summary judgment as to plaintiff Jenauhd Bradford

 55875466          Defendant, Palletized Trucking Incs Motion to Quash Oral and Videotaped Depositions            05/28/2013      5
                   and Motion for Protective Order

  .> 55875469      Exhibit 1                                                                                      05/28/2013      5
  .> 55875470      Exhibit 2                                                                                      05/28/2013      4

  .> 55875471      Exhibit 3 (Letter to Howard re missing response to discovery request)                          05/28/2013

  -">   55875473   Exhibit 4 (fax confirmation ofLtr req disco resp.)                                             05/28/2013

  .> 55875474      Notice of Oral Hearing                                                                         05/28/2013      2
  .> 55875467      Proposed Order on Motion to Quash Deposition                                                   05/28/2013      2
 55870409          Plaintiff Troy Browns Response to Defendant Palletized Trucking Incs Motion to Sever           05/24/2013      5
                   and Dismiss Claims
  -:»   55870410   proposed order                                                                                 05/24/2013

 55871217          Plaintiff's Motion to Continue Summary Judgment Hearing                                        05/24/2013      4
  -» 55871218      proposed order                                                                                 05/24/2013

  .> 55871219      proposed order granting plaintiffs' motion for continuance                                     05/24/2013

 55871241          Plaintiff Jenauhd M Bradford's response to defendant Palletized Trucking   hIC'S   motion to   05/24/2013      4
                   sever claims
  .> 55871242      proposed order                                                                                 05/2412013

 55876395          Plaintiff, Kollen J. Mouton's Response To Defendant, Palletized Trucking, Inc's Motion To      05/24/2013      5
                   Sever And Dismiss Claims
  .> 55876396      Proposed Order                                                                                 05/24/2013

 55876882          Plaintiff, Jenauhd Bradfords Response to Defendant Palletized Trucking Incs Motion for         05/24/2013      9
                   Partial Summary Judgment

  .> 55876884      Proposed Order                                                                                 05/24/2013

 55806640          Notice of Hearing                                                                              05/22/2013

 55806643          Notice ofIntention to Take Oral Depositions                                                    05/2212013      2
 55806646          Notice of Hearing                                                                              05/22/2013

 55725266          Defendant, Palletized Trucking, Incs Special Exceptions                                        05/16/2013      4
  .> 55725269      Proposed Order Sustaining Special Exceptions                                                   05/16/2013

 55455990          Defendants Motion for Summary Judgment as to Plaintiff Jenauhd Bradford                        04/26/2013      12
  -'>   55455996   Exhibit 1                                                                                      04/26/2013      21
  .> 55455999      Exhibit 2                                                                                      04/2612013      3
  .> 55456002      Exhibit 3                                                                                      04/26/2013      19
  .> 55455995      Notice of Hearing by submission on Motion for Summary Judgment                                 04/26/2013      2
  .> 55455993      Proposed Order granting Defendant's Motion for Summary Judgment                                04/26/2013

 55461888          First amended Notice of oral hearing on defendants motion for Summary Judgment as to           04/26/2013      2
                   plaintiff Jenauhd Bradford

 55442651          Notice of Hearing by Submission                                                                04/2512013      2
 55448785          Defendants Motion to Sever and Dismiss Troy Browns Claims                                      04/25/2013      4
  .> 55448786      Proposed Order                                                                                 04/25/2013      2




htlp://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=XDOowQrnXSz...                                        7/7/2015
Office of Harris County District Clerk - Chris Daniel                                                               Page 22 of 23



  55448811       Defendants Motion to Sever and Dismiss Kollen Moutons Claims                                04/25/2013       4
   .> 55448812   Proposed Order                                                                              04/25/2013       2
  55448884       Defendants Motion to Sever Jenauhd Bradfords Claims                                         04/25/2013       5
   .> 55448885   Proposed Order                                                                              04/25/2013       2
  55430815       oral videotaped deposition Antione A. Brown March 13,2013                                   04/24/2013       5
   .> 55430817   Filing letter                                                                               04/24/2013

  55430820       oral videotaped deposition Anthony C. Price March 13,2013                                   04/24/2013       5
   .> 55430826   Filing letter                                                                               04/24/2013

  55430832       oral videotaped deposition Jenauhd M. Bradford March 13,2013                                04/24/2013       5
   .> 55430833   Filing letter                                                                               04/24/2013

  55430835       oral videotaped deposition David A. Conaway March 13,2013                                   04/24/2013       5
   .> 55430839   Envelope                                                                                    04/24/2013

   .> 55430837   Filing letter                                                                               04/24/2013

  55444093       ORDER SIGNED SUBSTITUTING ATTORNEY OF RECORD                                                04/23/2013      2
  55255824       Unopposed Motion to Substitute Counsel as to defendants Saia Inc                            04/09/2013      2
  .> 55255825    Proposed Order on Motion to Substitute Counsel                                              04/09/2013      2
  55170570       Notice of Hearing on Defendants Special Exceptions                                          04/0112013      2
  54334990       Rule 11 Agreement                                                                           01103/2013

  54325436       Docket Control Order                                                                        12/28/2012      3
  54204643       Motion For Docket Control Order                                                             12/14/2012      3
 54213322        Plaintiffs Motion for Continuance                                                           12/14/2012      4
 54213339        Plaintiffs Troy Browns and Kollen J Moutons Motion for Reconsideration                      12/14/2012      6
 54213455        Motion to Compel                                                                            12114/2012      3
 54213585        Motion to Compel                                                                            12114/2012      3
 54149188        Defendant Palletized Trucking Inc s motion for Partial Summary Judgmenton Breach of         12110/2012      7
                 Fiduciary Duty
 54153630        Notice of Hearing by Submission                                                             12/10/2012      2
 54070295        ORDER FOR INTERLOCUTORY SUMMARY JUDGMENT SIGNED                                             11130/2012      3
 53950367        Re-Notice of Oral Hearing                                                                   11115/2012      2
 53896730        Plaintiffs Kollen J. Mouton's and Troy Brown's response to defendant's motion for           11/09/2012      11
                 summalY judgment

 53743106        Defendants Motion for Partial Summary Judgment on Statute of Limitations as to Plaintiffs   10/23/2012      11
                 Troy Brown and Kollen Mouten

 53743135        Notice of Oral Hearing                                                                      10/23/2012      2
 53622249        Rule 11 Agreement                                                                           10/1112012
 53606120        Defendant, SAIA, Inc's Original Answer                                                      10/10/2012      8
 53319680        Rule 11 Agreement                                                                           0911112012

 53409667        copy of order of remand                                                                     08/24/2012

 53135339        Citation Corporate                                                                          08/2112012

 52932878        Citation Corporate                                                                          07/30/2012      23

 52663615        Defendants Notice of Removal                                                                06/29/2012      2
 52643998        Defendant, Palletized Trucking, Inc.s Original Answer, Requests for Disclosure and Jury     0612812012      3
                 Demand




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.                     aspx? Get= XDOowQmXSz...             717/2015
Office of Harris County District Clerk - Chris Daniel                                      Page 23 of 23


 52721551       Civil Bureau Process Pick-Up Form                                     06/28/2012

 52723314       Citation Corporate                                                    06/27/2012

 52619153       Plaintiff First Amended Original Petition with Attached Discovery     06/26/2012       19
 52413493       Civil Bureau Process Pick-Up Form                                     05/29/2012

 52331259       Plaintiffs Original Petition with Attached Discovery                  05/25/2012       19




http://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=XDOowQrnXSz...            717/2015
Elsi Vasquez

From:                                 No-Reply@eFileTexas.gov
Sent:                                 Tuesday, July 07, 2015 9:56 AM
To:                                   Elsi Vasquez
Subject:                              eFileTexas.gov – Notification of Service - 5954688



     R
     i
     g
     h
                                                                                      Notification of Service
     t

                                                                                           Envelope Number: 5954688

This is a notification of service for the filing listed. Please click the link below to retrieve the submitted
document.

                                                         Filing Details
Case Number                             201230947
Case Style                              BRADFORD, JENAUHD M v PALLETIZED TRUCKING INC
Date/Time Submitted                     7/7/2015 9:55:00 AM
Filing Type                             No Fee Documents
Filed By                                Ramond Howard
                                        Other Service Contacts not associated with a party on the case:

                                        Dwight Jefferson (djefferson@coatsrose.com)

                                        Robert Fuentes (Robert@fuentesfirm.com)
Service Contacts
                                        Elizabeth Rosales (Elizabeth@fuentesfirm.com)

                                        Philip Reeves (Philip@fuentesfirm.com)

                                        Elsi Vasquez (Elsi@fuentesfirm.com)


                                                      Document Details
                         https://efile.txcourts.gov/ViewServiceDocuments.aspx?ADMIN=0&SID=1c939bea-
File Stamped
                         1485-4bd7-924f-686c4ee42905&RID=e76152d8-3df4-489a-ab48-ab1b46f88ba0
Copy
                         This link is active for 7 days.



Please do not reply to this email. It was generated automatically by eFileTexas.gov


No virus found in this message.
Checked by AVG - www.avg.com
Version: 2015.0.6081 / Virus Database: 4392/10178 - Release Date: 07/07/15

                                                                  1
Brian Schrumpf                                         Robert Fuentes                                    Philip Reeves
Associate Attorney                                    Managing Attorney                                  Associate Attorney
brian@fuentesfirm.com                                robert@fuentesfirm.com                              philip@fuentesfirm.com

Stephen Leavins                                                                                          David Helmey
Attorney & Licensed C.P.A.                                                                               Associate Attorney
stephen@fuentesfirm.com                                                                                  david@fuentesfirm.com

                                                         July 9, 2015


        Mr. Ramond W. Howard                                            Via Email: barlife@aol.com
        Law Offices of Ramond W. Howard
        1303 Turtle Creek Drive
        Missouri City, TX 77489

        Mr. Dwight E. Jefferson                                         Via Email: djefferson@coatsrose.com
        Coats, Rose, Yale, Ryman & Lee, P.C.
        3 Greenway Plaza, Suite 2000
        Houston, Texas 77045

                Re:      Cause No. 2012-30947; Bradford, et al, vs. Palletized Trucking, Inc. and Saia,
                         Inc.; In the 113th Judicial District Court of Harris County, Texas.

        Dear Mr. Howard and Mr. Jefferson:

                The purpose of this letter is to afford Plaintiffs with an opportunity to dismiss the presently
        pending appeal, and avoid sanctions for the filing of a frivolous appeal. The notice of appeal was
        not filed timely, and, as a result, the court of appeals lacks jurisdiction to reverse the trial court’s
        order or hear Plaintiffs’ appeal.

                As a result of the motion for rehearing, the deadline for Plaintiffs’ notice of appeal was
        extended to “90 days after the judgment is signed . . .”1 which would be May 21, 2015. The rules
        also provide a 15 day extension allowing a total of 105 days from the date of the summary
        judgment to file a notice of appeal.2 The notice of appeal was due on June 5, 2015, however,
        Plaintiffs’ notice of appeal was not filed until June 25, 2015 –20 days after expiration of the
        deadline. Once 105-days have passed after the judgment “without filing a notice of appeal, a party
        can no longer invoke the appellate court's jurisdiction.”3

               Under Texas law an appeal is frivolous when there is no reasonable basis to believe the
        judgment could be reversed.4 Because of the untimely filed notice of appeal, Plaintiffs cannot
        invoke the appellee court’s jurisdiction, and there is no plausible grounds for reversal of the

        1
          TEX. R. APP. P. 26.1(a).
        2
          TEX. R. APP. P. 26.3.
        3
          Cartmill v. Cartmill, 2006 Tex. App. LEXIS 6825, at *3 (Tex. App.—Houston [1st Dist.] 2006, pet. denied)
        4
          Smith v. Brown, 51 S.W.3d 376, 381 (Tex. App.--Houston [1st Dist.] 2001, pet. denied)



                                                                                                               EXHIBIT 3
2|Page

judgment. Accordingly, continued prosecution of the appeal is frivolous, and Palletized will seek
dismissal of the appeal and sanctions under Rules of Appellate Procedure unless Plaintiffs
voluntarily dismiss the appeal by July 17, 2015. If the appeal is not dismissed by this date
Palletized will seek recovery of all fees and costs associated with responding to the frivolous
appeal from Plaintiffs.

        I urge you to give your immediate attention to this matter and to immediately dismiss the
frivolous appeal to avoid the imposition of sanctions and an award of damages against the
Plaintiffs.

                                            Sincerely,

                                            Philip C. Reeves
                                            THE FUENTES FIRM, P.C.
Elsi Vasquez

From:                              Elsi Vasquez
Sent:                              Thursday, July 09, 2015 11:55 AM
To:                                'barlife@aol.com'
Cc:                                Philip Reeves; Robert Fuentes
Subject:                           Bradford, et al vs. Palletized Trucking and Saia, Inc.
Attachments:                       2015-07-09 Ltr to OC re Frivolous Appeal.pdf



Good morning,

Please see the attached correspondence sent on behalf of The Fuentes Firm, P.C.

If you have any questions, please contact our office.

Sincerely,

Elsi Vasquez
Legal Assistant
The Fuentes Firm, P.C.
5507 Louetta Rd., Suite A
Spring, TX 77379
Tel: 281-378-7640, Ext. 107
Fax: 281-378-7639
Email: Elsi@fuentesfirm.com
www.fuentesfirm.com

The information contained in this e-mail message is privileged and confidential. If you are not the intended recipient, you
are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you
have received this e-mail in error, please notify us immediately, delete the original message from your computer and other
copies of this message that have been received in error.




                                                             1
Elsi Vasquez

From:                              Elsi Vasquez
Sent:                              Thursday, July 09, 2015 11:57 AM
To:                                'djefferson@coatsrose.com'
Cc:                                Philip Reeves; Robert Fuentes
Subject:                           Bradford, et al vs. Palletized Trucking, Inc. and Saia
Attachments:                       2015-07-09 Ltr to OC re Frivolous Appeal.pdf



Good morning,

Please see the attached correspondence sent on behalf of The Fuentes Firm, P.C.

If you have any questions, please contact our office.

Sincerely,

Elsi Vasquez
Legal Assistant
The Fuentes Firm, P.C.
5507 Louetta Rd., Suite A
Spring, TX 77379
Tel: 281-378-7640, Ext. 107
Fax: 281-378-7639
Email: Elsi@fuentesfirm.com
www.fuentesfirm.com

The information contained in this e-mail message is privileged and confidential. If you are not the intended recipient, you
are hereby notified that any dissemination, distribution or copying of this communication is strictly prohibited. If you
have received this e-mail in error, please notify us immediately, delete the original message from your computer and other
copies of this message that have been received in error.




                                                             1
                                    CASE NO. 01-15-00564-CV

BRADFORD et al,                                     §
    Appellant,                                      §
                                                    §
V.                                                  §       1ST COURT OF APPEALS, TEXAS
                                                    §
PALLETIZED TRUCKING, INC.                           §
     Appellee,                                      §


                 ATTORNEY FEE DECLARATION OF PHILIP C. REEVES


        On this day personally appeared Philip C. Reeves, declares the following to be true and

correct:

        “My name is Philip C. Reeves. I reside in Harris County, Texas, and practice law in this

county and State. I have practiced law since November 2008, and I am currently an active member of

the Bar (Texas Bar No. 24065959). My address is 5507 Louetta Road, Suite A, Spring, Texas

77379. I am over twenty-one years old, of sound mind, and otherwise competent to swear out this

affidavit. My practice includes commercial litigation and I have handled numerous commercial cases.

I am in all respects experienced and qualified to render an opinion on the reasonableness and necessity

of attorney’s fees incurred and/or to be incurred in this commercial litigation matter.”

        “Palletized Trucking, Inc, (“Palletized”) Appellee in this case, retained The Fuentes Firm, P.C.

to represent it in the above styled cause. After a review of the business records and file of this firm,

including the acts and documentation that I personally was involved with or prepared, I can testify as

to the work done in this cause. The facts I recite in this affidavit as one of Palletized’s attorneys are

true and correct. Work done in this case by myself or other lawyers in this firm after the time the trial
                                                   1




                                                                                         EXHIBIT 4
court entered judgment, and occasioned by the filing of a frivolous appeal after the expiration of all

appellate deadlines includes communication with Appellant’s counsel regarding the untimely notice of

appeal, and frivolous nature of any appeal premised on the untimely notice filed by appellants,

communication with client regarding effect of untimely filed notice of appeal and remedy for frivolous

appeal, consideration of all post-judgment deadlines and effect of Plaintiffs’ Motion to Reconsider

Summary Judgment on all post judgment deadlines, drafting the motion to dismiss frivolous appeal,

and declaration in support of the motion; and other necessary work.”

        “The attorney fees attached hereto were reasonable and necessary for representation of

Palletized Trucking in the present suit.”

        “The fees were reasonable and necessary considering (1) the time and labor required, the

novelty and difficulty of the questions involved, and the skill required to perform the legal service

properly; (2) the likelihood that the acceptance of this particular employment will preclude other

employment; (3) the fee customarily charged in the locality for similar legal services; (4) the amount

involved and the results obtained; and (5) the experience, reputation, and ability of the lawyers

performing the services.”

        “I am familiar with the usual and customary legal fees reasonably charged by lawyers in the

Harris County, Texas with similar experience and training, for necessary legal services in a case such

as this one. The level of skill and legal work needed to resolve the conflicts that arose in this matter is

likewise familiar to me. My familiarity extends to knowing reasonable hourly rates customarily

charged by civil litigators who perform the same or similar necessary services as those rendered by

myself and other legal professionals representing Palletized Trucking, Inc. in this matter.

                                                    2
Time Entries
The Fuentes Firm, P.C.


Date         Status         Approval            BillableType          Task                             Timekeeper                       Start    Stop     Duration    Rate        Amount
Palletized Trucking, Inc.
Bradford, et al, v. Palletized Trucking, Inc and Saia, Inc.
06-25-2015   Billed                             Billable              L500 - Appeal                    Reeves, Philip                                        0.100   220.00            22.00
             Review and analysis of untimely notice of appeal filed by Plaintiffs seeking appellate review of the trial court's summary judgment.
06-26-2015   Billed                             Billable              L500 - Appeal                    Reeves, Philip                                        0.400   220.00            88.00
             Status update to Ms. Jessica King and Mr. Chris Sobba of Palletized Trucking, Inc., regarding Plaintiffs' recent filing of a notice of
             appeal of the summary judgment granted by the Court, and possible remedies against the Plaintiffs for filing a frivolous appeal if the
             matter proceeds.
06-30-2015   Billed                             Billable              L500 - Appeal                    Reeves, Philip                                        0.200   220.00            44.00
             Review docketing schedule of the Plaintiffs appeal, and correspondence from the Court of Appeals stating Plaintiffs' failed to pay the
             requisite filing fee.
07-07-2015   Billed                             Billable              L500 - Appeal                    Reeves, Philip                                        0.400   220.00            88.00
             Review and analysis of the "Designation of Matters in the Clerk's Record" and Exhibit filed by Plaintiffs' in furtherance of the frivolous
             appeal of the Court's summary judgment order, and strategy concerning response to Plaintiffs' frivolous appeal.
07-08-2015   Billed                             Billable              L500 - Appeal                    Reeves, Philip                                        0.800   220.00        176.00
             Strategy concerning Palletized's response to the Plaintiffs' frivolous appeal of the trial court's summary judgment response including
             possibility of sanctions against Plaintiffs and/or their counsel for pursuing appeal after failure to timely file notice of appeal.
07-08-2015   Billed                             Billable              L500 - Appeal                    Reeves, Philip                                        1.100   220.00        242.00
             Correspondence to opposing counsel regarding the late filed notice of appeal, and proving Plaintiffs notice of the effect of failure to
             file notice of appeal within 105 days of the judgment and stating Palletized's intent to pursue sanctions against Plaintiffs if appeal is
             not dismissed within 10 days.
                                                                      L510 - Appellate Motions
07-30-2015   Billed                             Billable                                               Reeves, Philip                                        2.100   220.00        462.00
                                                                      and Submissions
             Drafted Palletized Trucking Inc.'s Motion to Dismiss Petitioner's Appeal, and seeking damages in connection with Frivolous appeal.
                                                                                                                                          Matter Total       5.100                1,122.00
                                                                                                                                          Client Total       5.100                1,122.00
                                                                                                                                          Grand Total        5.100                1,122.00




08-20-2015 16:26:02                                                                                                                                                  Page     1   of      1